       Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 1 of 60




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

Intellectual Ventures I LLC and
Intellectual Ventures II LLC,

Plaintiffs/Counter-Defendants,        Civil Action No. 1:19-CV-01075-ADA

v.
                                      JURY TRIAL DEMANDED
VMware, Inc.,

Defendant/Counter-Plaintiff.



 DEFENDANT VMWARE, INC.’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 2 of 60




                                                       TABLE OF CONTENTS




I.         INTRODUCTION .................................................................................................................. 1
II.        DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 (the “’686 patent”) .................. 1
      A.      “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources allocated
              to a virtual server” (’686 patent claims 5–7) ...................................................................... 1
      B.      “resource unavailable messages resulting from denied requests to modify a resource
              allocation” (’686 patent claims 5–7) ................................................................................... 3
      C.      “determination that a virtual server is overloaded” (’686 patent claims 5–7) .................... 4
      D.      “virtual server” (’686 patent claims 5–7)............................................................................ 6
      E.      “determining that a second physical host can accommodate the requested modified
              resource allocation” (’686 patent claims 5–7) .................................................................... 8
      F.      “component configured to” Means-Plus-Function Terms (’686 patent claim 7) ............. 10
III.          DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 (the “’726 patent”) ............ 12
      A.      Terms that overlap with disputed claim terms in the ’686 patent ..................................... 12
      B.      “resource denials” (’726 patent claims 1, 4–5 and 8) ....................................................... 13
      C.      “quality of service guarantee” (’726 patent claims 1 and 4) ............................................. 15
      D.      Mean-Plus-Function Elements (’726 Patent claims 1, 3, 4, 5, 7) ..................................... 17
           a. “a virtual server resource monitor [communicatively coupled to the first physical host
              and] configured to monitor resource denials and to send a virtual server overloaded signal
              in response to the resource denials” (’726 patent claims 1 and 5) // “program code for
              creating a virtual server resource monitor communicatively coupled to the first physical
              host and configured to monitor resource denials and, in response to the resource denials,
              to send a virtual server overloaded signal” (’726 patent claim 4) .................................... 17
           b. “a virtual server resource modifier [communicatively coupled to the first physical host
              and] configured to receive the virtual server overloaded signal and, in response to the
              virtual server overloaded signal, to modify a resource allocation for the virtual server and
              to send a virtual server resource modification signal” (’726 patent claims 1 & 5);
              “program code for creating a virtual server resource modifier communicatively coupled
              to the first physical host and configured to receive the virtual server overloaded signal
              and, in response to the virtual server overloaded signal, to modify a resource allocation
              for the virtual server and to send a virtual server resource modification signal” (’726
              patent claim 4)................................................................................................................... 18
           c. “a load balanc[ing/er] [module] [communicatively coupled to the plurality of physical
              hosts and] configured to receive the virtual server resource modification signal and to
              determine whether the first physical host is overloaded and, in response to a
              determination that the first physical host is overloaded, to send a physical host transfer
              signal that indicates a second physical host” (’726 patent claims 1 and 5) // “program
              code for creating a load balancing module communicatively coupled to the plurality of
                                                                          ii
               Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 3 of 60




             physical hosts and configured to receive the virtual server resource modification signal
             and to determine whether the first physical host is overloaded and, in response to a
             determination that the first physical host is overloaded, to send a physical host transfer
             signal that indicates a second physical host” (’726 claim 4) ............................................ 20
          d. “a dynamic virtual server mover [communicatively coupled to the plurality of physical
             hosts and] configured to receive the physical host transfer signal and, in response to the
             physical host transfer signal, to transfer the virtual server from the first physical host to
             the second physical host” (’726 patent claims 1 and 5) // “program code for creating a
             dynamic virtual server mover communicatively coupled to the plurality of physical hosts
             and configured to receive the physical host transfer signal and, in response to the physical
             host transfer signal, to transfer the virtual server from the first physical host to the second
             physical host” (’726 patent claim 4) ................................................................................. 21
          e. “the dynamic virtual server mover is further configured to direct the first physical host to
             store, in the file system, a set of system files for the virtual server and to direct the second
             physical host to access, from the file system, the set of system files for the virtual server,
             thereby transferring the virtual server from the first physical host to the second physical
             host” (’726 claims 3 and 7) ............................................................................................... 22
IV.          DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 (the “’752 patent”) ............ 23
     A.      “exhausted” (’752 patent claims 1, 9 and 24) ................................................................... 23
     B.      “consumed” (recited in ’752 patent claims 1, 9 and 24) ................................................... 25
     C.      “service” (’752 patent claims 1, 3, 9 and 24) .................................................................... 26
     D.      Means-Plus-Function Terms ............................................................................................. 28
V.        DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 (the “’051 patent”) ................ 29
     A.      “virtual server” (’051 patent claims 1, 3 and 6) ................................................................ 29
     B.      “physical interface[s]” (’051 patent claims 1 and 3) ........................................................ 32
     C.      physical interfaces and tunnel identifiers in the storing / receiving / determining / sending
             terms (’051 patent claims 1 and 3) .................................................................................... 34
     D.      “customer forwarding [table/information]” (’051 patent claims 1 and 3) ........................ 36
VI.          DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 (the “’818 patent”) ............ 37
     A. “hierarchical token bucket resource allocation”/ “token” (recited in ’818 patent claims 1,
     17, 30, 32, 33 and 37–42) ......................................................................................................... 37
     B.      “enforc[e/ing]”, “receiv[e/ing]”, “classify[ing]”, “compar[e/ing]”, “forward[ing]”, and
             “buffer[ing]” (’818 patent claims 1, 17, 30, 32, 33, 37, 38, 39, 42) ................................. 40
     C.      “maintaining a connection over a network fabric” (’818 patent claims 1, 17, 30, 32 and
             42) ..................................................................................................................................... 42
     D.      “virtual storage network interface layer of an application server” / “virtual network
             interface layer of an application server”/ “virtual interface layer of an application server”
             (’818 patent claims 1, 17, 30, 32 and 42).......................................................................... 44




                                                                           iii
         Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 4 of 60




  E.   “one or more input/output virtualization modules comprising computer-readable
       instructions operative to cause the one or more processors to” performs functions terms
       (’818 patent claim 17) ....................................................................................................... 45
VII.   CONCLUSION ................................................................................................................. 47




                                                                iv
            Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 5 of 60




                                              TABLE OF AUTHORITIES


                                                                                                                              Page(s)

Cases

Bell Atlantic Network Services, Inc. v. Covad Comm’cns Grp., Inc.,
    262 F.3d 1258 (Fed. Cir. 2001)................................................................................................42

In re Berg,
    320 F.3d 1310 (Fed. Cir. 2003)..................................................................................................8

Edwards Lifesciences LLC v. Cook Inc.,
   582 F.3d. 1322 (Fed. Cir. 2009)...............................................................................................41

GE Lighting Sols., LLC v. AgiLight, Inc.,
   750 F.3d 1304 (Fed. Cir. 2014)................................................................................................24

Glob. Equity Mgmt (SA) Pty. Ltd. v. Expedia, Inc.,
   No. 2:16-cv-00095-RWS-RSP, 2016 WL 7416132 (E.D. Tex. Dec. 22, 2016) ......................46

Honeywell Int’l, Inc. v. ITT Industries, Inc.,
   452 F.3d 1312 (Fed. Cir. 2006)................................................................................................41

Imperium (IP) Holdings, Inc. v. Apple, Inc.,
   920 F. Supp. 2d 747 (E.D. Tex. 2013) .....................................................................................10

Inventio AG v. ThyssenKrupp Elevator Am. Corp.,
    649 F.3d 1350 (Fed. Cir. 2011)..........................................................................................46, 47

Markman v. Westview Instruments, Inc.,
  517 U.S. 370 (1996) .................................................................................................................28

Merck & Co. v. Teva Pharm. USA, Inc.,
   395 F.3d 1364 (Fed. Cir. 2005)..............................................................................................1, 2

Micro Chem., Inc. v. Great Plains Chem. Co.,
   194 F.3d 1250 (Fed. Cir. 1999)................................................................................................29

Microsoft Corp. v. Multi-Tech Systems, Inc.,
   357 F.3d 1347 (Fed. Cir. 2004)..........................................................................................41, 42

Novo Indus., L.P. v. Micro Molds Corp.,
   350 F.3d 1348 (Fed. Cir. 2003)................................................................................................10

O2 Micro Int’l v. Beyond Innovation Techn. Co.,
   521 F.3d 1351 (2008) .....................................................................................................6, 37, 38

                                                                   v
             Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 6 of 60




Personal Audio, LLC v. Apple, Inc.,
   No. 9:09-cv-111, 2011 WL 11757163 (E.D. Tex. Jan. 31, 2011) ...........................................46

Poly-America, L.P. v. API Industries, Inc.,
   839 F.3d 1131 (Fed. Cir. 2016)..................................................................................................2

Red Rock Analytics, LLC v. Samsung Elecs. Co.,
   No. 2:17-cv-101, 2018 WL 1806859 (E.D. Tex. Apr. 16, 2018) ......................................10, 11

Regents of Univ. of Minnesota v. AGA Med. Corp.,
   717 F.3d 929 (Fed. Cir. 2013)..................................................................................................41

RLIS, Inc. v. Allscripts Healthcare Solutions, Inc.,
   Nos. 3:12cv208, -209, 2013 WL 3772472 (S.D. Tex. July 16, 2013) .....................................18

Sound View Innovations, LLC v. Facebook, Inc.,
   No. 16-cv-116 (RGA), 2017 WL 2221177 (D. Del., 2017).....................................................20

in re TLI Comm’cns LLC Patent Litig.,
    87 F.Supp.3d 773 (E.D. Va., 2015) .........................................................................................28

Statutes

35 U.S.C. § 112 ........................................................................................................................17, 28

35 U.S.C. § 112 ¶ 6 ................................................................................................................ passim




                                                                     vi
       Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 7 of 60




                             TABLE OF ABBREVIATIONS

Abbreviation                                      Full Name
     PTO        United States Patent and Trademark Office
  POSITA        Person of Ordinary Skill in the Art
Snoeren Decl.   Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction
 ’686 patent    U.S. Patent No. RE 44,686
 ’726 patent    U.S. Patent No. RE 42,726
 ’937 patent    U.S. Patent No. 6,985,937
   ’937 FH      File History of U.S. Patent No. 6,985,937
 ’752 patent    U.S. Patent No. 7,949,752
 ’051 patent    U.S. Patent No. RE 43,051
 ’818 patent    U.S. Patent No. RE 44,818




                                            vii
         Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 8 of 60




                          TABLE OF EXHIBITS
         FILED WITH VMWARE’S OPENING CLAIM CONSTRUCTION BRIEF

Exhibit   Title                                                                     Dkt. No.
 Ex. 1    Parties’ Agreed Constructions to Claim Terms                              54-1
 Ex. 2    Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction           54-2
 Ex. 3    ’937 Patent File History, Applicant Arguments dated November 17,          54-3
          2003
 Ex. 4    U.S. Patent No. 5,933,603 to Vahalia et al.                               54-4
 Ex. 5    ’937 Patent File History, Non-Final Office Action dated May 10, 2004      54-5
 Ex. 6    USPTO Patent Search of claim term “dynamic virtual server mover”          54-6
 Ex. 7    Terms in the ’726 patent that overlap with disputed claim terms in the    54-7
          ’686 patent
 Ex. 8    The parties’ proposals for the terms in the ’051 involving multiple       54-8
          recitations of “physical interface(s)” and “tunnel identifier(s)”
 Ex. 9    ’752 Patent File History, Response to Office Action dated March 16,       54-9
          2009
Ex. 10    ’752 Patent File History, Office Action dated May 5, 2009                 54-10
Ex. 11    ’752 Patent File History, Office Action dated October 30, 2009            54-11
Ex. 12    ’752 Patent File History, Response to Office Action dated November        54-12
          13, 2009
Ex. 13    ’752 Patent File History, Office Action dated March 16, 2010              54-13
Ex. 14    ’752 Patent File History, Response to Office Action dated August 20,      54-14
          2010
Ex. 15    ’752 Patent File History, Response to Office Action dated August 5,       54-15
          2009
Ex. 16    ’752 Patent File History, Final Office Action dated November 8, 2010      54-16
Ex. 17    ’752 Patent File History, Response to Final Office Action dated January   54-17
          4, 2011
Ex. 18    Report and Recommendation of United States Magistrate Judge,              54-18
          Intellectual Ventures v. HCC Ins. Holdings, Inc., Case No. 6:15-cv-660
          (E.D. Tex. August 26, 2016) (“’752 Patent Magistrate Report”)
Ex. 19    Charles Aulds, Linux Apache Web Server Administration, 39 (2001)          54-19
          (“Aulds”)
Ex. 20    Barry Nusbaum, WebSphere Application Servers: Standard and                54-20
          Advanced Features 45 (1999)
Ex. 21    Ludmila Cherkasova, FLEX: Design and Management Strategy for              54-21
          Scalable Web Hosting Service, 14–15 (Oct. 1999)
Ex. 22    October 14, 2003 Amendment & Remarks, U.S. Patent Appl. No.               54-22
          09/526,980
Ex. 23    Physical Interface, The IEEE Standard Dictionary of Electrical and        54-23
          Electronics Terms (6th ed., 1996)
Ex. 24    RE43,051 (U.S. Patent Appl. No. 11/858,091) Patent File History, May      54-24
          17, 2010 Office Action
Ex. 25    U.S. Patent No. 6,286,047 (“Ramanathan”)                                  54-25


                                             viii
         Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 9 of 60




Exhibit   Title                                                                    Dkt. No.
Ex. 26    U.S. Patent No. 6,247,057 (“Barrera”)                                    54-26
Ex. 27    Webster definition of consume                                            54-27
Ex. 28    ’752 Patent List of Disputed Claim Terms                                 54-28
Ex. 29    BEN LAURIE AND PETER LAURIE, APACHE: THE DEFINITIVE GUIDE 163,           54-29
          177, 242–43, 295 (1999)
Ex. 30    Virtual Server, MICROSOFT COMPUTER DICTIONARY (5th ed. 2002), p.         54-30
          555 (IV-VMWARE-00004290)
Ex. 31    ’789 Patent (Orig. Patent) prosecution history, 2009.08.25 Resp. to      54-31
          Office Action at 12
Ex. 32    Competing Parties’ Proposals for the ’818 Patent                         54-32
Ex. 33    Grotto Networking, available at https://www.grotto-                      54-33
          networking.com/BBQoS.html
Ex. 34    http://tldp.org/HOWTO/Traffic-Control-HOWTO/index.html                   54-34
Ex. 35    https://lartc.org/howto/lartc.qdisc.classful.html#AEN1071                54-35
Ex. 36    Linux Advanced Routing & Traffic Control HOWTO, located at               54-36
          http://www.oamk.fi/~jukkao/lartc.pdf
Ex. 37    Traffic Control HOWTO, Version 1.0.2, Martin A. Brown, located at        54-37
          https://www.tldp.org/HOWTO/html_single/Traffic-Control-HOWTO/
Ex. 38    Traffic Control using tcng and HTB HOWTO, Version 1.0.1, Martin A.       54-38
          Brown, April 2006, located at http://linux-ip.net/articles/Traffic-
          Control-tcng-HTB-HOWTO.html
Ex. 39    Bavier, et al., Operating System Support for Planetary-Scale Network     54-39
          Services, Proceedings of the First Symposium on Networked Systems
          Design and Implementation (March 2004), located at
          https://www.usenix.org/legacy/events/nsdi04/tech/full_
          papers/bavier/bavier.pdf
Ex. 40    Benita, Kernel Korner - Analysis of the HTB Queuing Discipline           54-40
          Software, available at https://www.linuxjournal.com/article/7562 as of
          January 26, 2005 and printed in the Linux Journal, March 2005.
Ex. 41    U.S. Patent 7,161,904 titled: “System and method for hierarchical        54-41
          metering in a virtual router based network switch” to Hussein et al.
Ex. 42    Bavier et al, Container-based Operating SystemVirtualization:            54-42
          AScalable,High-performance Alternative to Hypervisors, Conference
          Paper in ACM SIGOPS Operating Systems Review, January 2007,
          located at
          http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.1018.1012
          &rep=rep1&type=pdf
Ex. 43    Valenzuela, J.L., et al., “A Hierarchical Token Bucket Algorithm to      54-43
          Enhance QoS in IEEE 802.11: Proposal, Implementation and
          Evaluation, IEEE, vol. 4, Sep. 2004 (“Valenzuela Article”)
Ex. 44    Email from J. Deblois to M. Rueckheim dated March 3, 2020                54-44
Ex. 45    Webster’s New Work Telecom Dictionary, Definition of Layer               54-45




                                             ix
      Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 10 of 60




                       TABLE OF EXHIBITS
    FILED WITH VMWARE’S RESPONSIVE CLAIM CONSTRUCTION BRIEF

Exhibit Title
Ex. 46 U.S. Patent No. 6,351,775 (“Yu”)
Ex. 47 Token, Microsoft Computer Dictionary (5th ed. 2002), p. 532 (IV-VMWARE-
        00004257)
Ex. 48 U.S. Patent No. 6,976,258 (“Goyal”)
Ex. 49 ’937 Patent File History, (January 8, 2004 Office Action)




                                         x
            Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 11 of 60




      I.       INTRODUCTION

            For the reasons set forth herein and in VMware’s opening brief, VMware requests that the

Court adopt VMware’s proposed claim constructions for the disputed terms.

      II.      DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 (THE “’686
               PATENT”)

            A. “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources
               allocated to a virtual server” (’686 patent claims 5–7)

                 VMware Proposal                                     IV Proposal
    “modif[y/ied] [a] quality of service guarantee” “modif[y/ied] set of functions and features of a
    / “modify[ing] [the] quality of service physical host(s) used in implementing tasks for
    guarantee of a virtual server”                  each virtual server” / “modify[ing] a set of the
                                                    functions and features of a physical host(s)
    See also construction of “quality of service used in implementing tasks for each virtual
    guarantee”                                      server”

            IV’s proposal should be rejected because it is contrary to the intrinsic record, including a

clear prosecution history disclaimer, and because it is based on a truncated reading of the disputed

claim term. Specifically, IV concedes that it is asking this Court to construe the term “resource

allocation” in accordance with how the specification refers to the term “resource.” Dkt. No. 53

at 141 (“IV’s proposal takes its support directly from the intrinsic record which clearly and

unambiguously defines ‘resource’.”). This is improper. A “resource allocation” is not the same

thing as a “resource,” and IV has provided no explanation to the contrary. See also Dkt. No. 54-2

(Snoeren Decl.) at 10 (explaining that a POSITA would have understood these terms to be

different). IV’s proposal improperly disregards claim language, contrary to Federal Circuit law.

Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A claim construction

that gives meaning to all the terms of the claim is preferred over one that does not do so.”).




1
    Page citations herein refer to the ECF page numbering unless otherwise noted.
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 12 of 60




       IV’s arguments against VMware’s proposal are not persuasive. First, IV argues that

VMware’s proposal “reads out ‘resource allocation’ entirely and replaces it with ‘quality of service

guarantee.” Dkt. No. 53 at 15. But, in contrast to IV’s proposal, which in fact reads out the term

“allocation,” VMware proposes construing (not reading out) the term based on a clear prosecution

history disclaimer by the patentee that equated “resource allocation” with “quality of service

guarantee” and “modifying a resource allocation” with “modifying a quality of service guarantee.”

See Dkt. No. 54 at 12–13. This understanding of the claims was expressly acknowledged by the

PTO examiner. Id. The specification also includes a definitional statement as well as additional

clear and consistent statements equating these terms. Id. at 13–16. IV’s brief fails to address any

of this important evidence.

       IV also argues against VMware’s proposal because the term “quality of service guarantee”

is present in the non-limiting preambles of two of the seven claims at issue. Dkt. No. 53 at 15. To

the extent that IV is making a claim differentiation argument, that doctrine is inapplicable here.

As an initial matter, claim differentiation is merely a presumption, and cannot overcome the clear

disclaimer and definitional statements identified by VMware.           Poly-America, L.P. v. API

Industries, Inc., 839 F.3d 1131, 1137 (Fed. Cir. 2016). Moreover, the procedural history of these

reissue patents provides further reason not to apply the presumption. The two independent claims

which include a preamble reciting “the computer resources allocated to the virtual server being

specified as a quality of service guarantee” (’726 patent claims 1 and 4) are unchanged from the

claims as originally issued in the parent ’937 patent, which was prosecuted on behalf of the original

assignee Ensim. However, the other five independent claims (’726 patent claims 5 and 8; ’686

patent claims 5–7) were newly added in the reissue proceeding prosecuted on behalf of Digital

Asset Enterprises, an apparent affiliate of IV. Under this procedural posture, it cannot be presumed



                                                 2
           Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 13 of 60




that the invention disclosure envisions separate meanings for these terms. Instead, the history

suggests that the reissue revisions were an improper attempt to recapture subject matter that had

been disclaimed by the original applicant during prosecution.

          B. “resource unavailable messages resulting from denied requests to modify a
             resource allocation” (’686 patent claims 5–7)

              VMware Proposal2                                      IV Proposal
    “indications that requests by the virtual   See IV proposals for “resource unavailable messages”
    server for additional resources are         and “denied requests to modify a resource allocation”
    either implicitly or explicitly denied,
    resulting from denied requests to           “resource unavailable messages” = “an indication that
    modify a resource allocation”               a request by the virtual server cannot be immediately
                                                serviced”
    See also construction of “modify a
    resource allocation”               “denied requests to modify a resource allocation” = “a
                                       request by the virtual server that cannot be
                                       immediately serviced”

          IV contends that its construction “stays true to the specific sequence of the claim element

as a whole.” Dkt. No. 53 at 16. As detailed in VMware’s opening brief, this is decidedly not the

case. Dkt. No. 54 at 16–17.

          Instead, IV’s proposed construction for “denied requests to modify a resource allocation”

is an attempt to re-write the claim as “denied requests to modify a resource allocation.” IV

concedes this point by asking the Court to construe both “resource unavailable messages” and

“denied requests to modify a resource allocation” in accordance with “a general definition of

‘resource denials’”—a term that is not tied to the claim language of “requests to modify a resource

allocation.” Dkt. No. 53 at 16–17. IV’s proposal should be rejected on at least this basis alone.




2
  As a preliminary issue, IV’s opening brief attributes an incorrect proposed construction to
VMware for this term. VMware’s actual proposed construction is set forth in this table as well as
in VMware’s opening brief. Dkt. No. 54 at 16–17.
                                                     3
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 14 of 60




       There are other problems with IV’s proposal. First, the claim recites “denied requests to

modify a resource allocation.” Both sides have proposed a construction for “modify a resource

allocation” (see section II.A). Tellingly, IV’s proposal for the present claim language incorporates

neither construction; while VMware’s proposed construction stays true to the claim language by

including the reference to “resulting from denied requests to modify a resource allocation.”

       Second, IV’s proposal for “denied requests to modify a resource allocation” as “a request

by the virtual server that cannot be immediately serviced” completely writes out several words in

the claim term itself – including “denied,” “modify,” and “resource allocation.” Specifically, IV’s

proposal does not in any way construe the term “modify.” And it does not in any way construe

“resource allocation” (or “resource” or “allocation” for that matter). IV’s proposal simply ignores

the presence of these terms in the claim language. Equally problematic, as noted above, IV offers

no explanation for why it is proposing near identical constructions for “resource unavailable

messages” and “denied requests to modify a resource allocation.”

       IV’s proposal should therefore be rejected and VMware’s proposal, which gives due credit

to the each and every word in this claim term, should be adopted.

       C. “determination that a virtual server is overloaded” (’686 patent claims 5–7)

                        VMware Proposal                                    IV Proposal
 “determination that an average number of resource denials        Plain and ordinary meaning
 for a virtual server is beyond a pre-configured threshold”

 See also construction of “resource denials”

       IV contends that this term should be given its plain and ordinary meaning because the term

and its constituent parts, including the term “overloaded,” would have been understood by a

POSITA at the time of the invention. Dkt. No. 53 at 23–24. IV’s stance on this term is directly

contradicted by the fact that IV has proposed a construction different than “plain and ordinary



                                                 4
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 15 of 60




meaning” for the similar term “virtual server overload signal” claimed in the ’726 patent (which

includes in common with the present term, the terms “virtual server” and “overload”). Indeed, IV

proposed the term “virtual server overload signal” for construction in the first place. IV’s stance

is also contradicted by the fact that IV proposed the ’686 patent claim term – “indication that a

first physical host is overloaded” – for construction, and again, proposed a construction different

than “plain and ordinary meaning.”3 For the same reasons that IV believed these other terms

require construction, the present term merits a construction as well.

       Furthermore, as detailed in VMware’s opening brief, overload in the context of a physical

host is described very differently from overload in the context of a virtual server in the

specification. Dkt. No. 54 at 18–19. As such, a POSITA at the time of the invention would have

understood that these terms are different. IV argues that VMware’s proposal significantly limits

the disputed term by importing limitations from an exemplary embodiment. This is not the case.

VMware’s proposal is drawn from a clear definition of this term in the specification that does not

use the word “embodiment” in the sentence (or the paragraph) in which the definition is found:

       A determination is made 220 as to whether a particular virtual server resource is
       overloaded. The number of times a particular resource denial is received in a time
       window is averaged using one of a number of well-known techniques. If the
       average number of denials is beyond a pre-configured threshold, the virtual
       server is determined 220 to be overloaded for the corresponding resource. If
       the virtual server is not determined to be overloaded, the method continues to
       monitor 210 virtual server resource denials.

’686 patent, 5:42–50 (emphasis added). IV’s opening brief does not consider this portion of the

specification and instead cites to unrelated sections of the specification to suggest, incorrectly, that

VMware’s proposal is importing an illustrative embodiment in the specification into the claims.


3
  The parties have agreed on a construction of the ’686 patent claim term “indication that a first
physical host is overloaded” as “indication that a first physical host would not support additional
resource allocations at that time” and the ’726 patent claim term “the first physical host is
overloaded” as “the first physical host will not support additional resource allocations at that time.”
                                                   5
           Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 16 of 60




          It bears noting that for the similar term “virtual server overload signal” found in the ’726

patent, IV does not propose a plain and ordinary meaning construction, but instead proposes that

this term should be construed as “an indication that a virtual server has been or is being denied

resources.” However, the specification is devoid of any support for this construction, either in a

particular embodiment or otherwise. And IV specifically fails to cite any intrinsic support for its

proposed construction. By contrast, VMware’s proposed construction is not only supported by the

specification, but it is consistent across these respective claim terms in the ’686 and ’726 patents.

          D. “virtual server” (’686 patent claims 5–7)

               VMware Proposal4                                  IV Proposal
    “a process executing on a host computer plain and ordinary meaning; in the alternative:
    that accepts communication requests, and
    that is capable of receiving a quality of “a virtual machine that resides on a physical server
    service guarantee from a physical host”   and uses the physical server’s resources but has the
                                              appearance of being a separate dedicated machine”

          As detailed below in section V.A, VMware’s proposal for this term is consistent with a

POSITA’s understanding of this term (who would have factored in the clear definition from the

specification). See, e.g., ’686 patent, 3:53–55 (“term ‘virtual server’ as used herein refers to a

virtual server capable of receiving a quality of service guarantee from a physical host”); Dkt. No.

54-2 (Snoeren Decl.) at 13–14, 42–47.

          IV’s plain and ordinary meaning proposal should be rejected because the parties clearly

dispute what the plain and ordinary meaning is. O2 Micro Int’l v. Beyond Innovation Techn. Co.,

521 F.3d 1351, 1362 (2008).




4
  As a preliminary issue, IV’s opening brief attributes an incorrect proposed construction to
VMware for this term. VMware’s actual proposed construction is set forth in this table as well as
in VMware’s opening brief. Dkt. No. 54 at 19.
                                                   6
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 17 of 60




       IV’s alternative proposal should be rejected at least because it ignores the specification’s

clear definition for this term set forth above. It should also be rejected because it inserts the

language “virtual machine” into this claim. The term “virtual machine” is not used anywhere in

the intrinsic record of these patents, nor is the phrase “appearance of being a separate dedicated

machine.” Moreover, as discussed further in section V.A, portions of IV’s proposed construction

are cherry-picked from dictionary support, while other portions lack any support. IV’s use of

“virtual machine” in its construction is also prejudicial to VMware (whose name stands for

“Virtual Machine”-ware). An improper and unsupported construction like this could cause a jury

to prematurely judge the merits of IV’s infringement allegations despite VMware’s defenses.

       The intrinsic record also supports VMware’s proposal. For example, IV argues that the

’937 patent’s file history “similarly makes clear that the term ‘virtual server’ is being used in its

customary manner.” Dkt. No. 53 at 18. VMware agrees.

       Specifically, IV’s argument focuses on statements in the ’937 patent’s file history regarding

a prior art reference – U.S. Patent No. 6,351,775 to Yu (“Yu”) (Ex. 46). IV argues that the use of

the term “virtual servers” by the original applicant in describing Yu amounts to an

acknowledgement “that virtual servers are known in the art” and that the term was being used

“consistent[ly] with its known meaning, and not some unconventional or heretofore unknown

construct [] coining a ‘virtual server.’” Dkt. No. 53 at 18. This is an important concession by IV

because Yu describes virtual servers in the same manner detailed below in section V.A – i.e. as

process-based server applications, such as web servers which can provide for virtual hosting (i.e.,

servicing requests for multiple network addresses on a single physical host).

       For example, Yu’s field of invention explains that “[t]he present invention relates generally

to providing load balancing across a collection (or cluster) of servers such as proxy servers and



                                                 7
         Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 18 of 60




Web servers in the Internet environment.” Ex. 46 at 1:21–24 (emphasis added). Yu further

explains that “[t]he number of virtual servers is greater than the actual number of servers in the

server cluster. The [Domain Name Server] DNS (167) and [Transmission Control Protocol] TCP

router can then dynamically map each virtual server to one of the actual servers in the

cluster.” Id. at 11:61–64 (emphasis added).

         As such, Yu describes virtual servers as a type of process, which unlike virtual machines,

can be mapped to a physical host. Dkt. No. 54-2 (Snoeren Decl.) at 42–44. The examiner, who is

presumed to make informed findings as to the meaning of prior art references to a POSITA,5

understood Yu the same way, and explicitly equated a virtual server with a process:




Ex. 49 (2004-01-08 Office Action) at 3; see also id. at Dkt. No. 54-5 at 5–6 (2004-05-04 Office

Action stating same). Indeed, the original patent applicant never disputed this understanding that

a virtual server is a type of process.

         E. “determining that a second physical host can accommodate the requested
            modified resource allocation” (’686 patent claims 5–7)

      VMware Proposal                                  IV Proposal
    Indefinite              plain and ordinary meaning; in the alternative:


5
  In re Berg, 320 F.3d 1310, 1315 (Fed. Cir. 2003) (“As persons of scientific competence in the
fields in which they work, examiners […] are responsible for making findings, informed by their
scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the
art and the motivation those references would provide to such persons.”)
                                                 8
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 19 of 60




                           “determining that a second physical host can accommodate the
                           request(s) by the virtual server that could not be immediately serviced”

       IV’s opening brief highlights why the antecedent basis problem in this claim language

renders the term indefinite. IV argues that “‘requested modified resource allocation’ ultimately

refers back to the denied request to modify a resource allocation.” Dkt. No. 53 at 22. The relevant

claim language is copied below:

       wherein the determination that a virtual server is overloaded is based on one or
       more resource unavailable messages resulting from denied requests to modify a
       resource allocation;

       [a component configured to] determin[e/ing] that a second physical host can
       accommodate the requested modified resource allocation;

’686 patent, 14:39–45 (emphasis added). As shown, the first part of the claim refers to “denied

requests” (i.e., more than one denied request), while the second part of the claim refers to a

determination of whether a host can accommodate “the requested modified resource allocation”

(i.e., one request). As such, even accepting IV’s explanation of the antecedent basis, ambiguity

remains because the claim offers no guidance as to which one of the plurality of denied requests

to modify a resource allocation that “the requested modified resource allocation” refers back to.

Nor does IV cite anything in the specification that would offer guidance to a POSITA on this issue.

       Furthermore, IV’s alternative proposal that seeks to construe the term “the requested

modified resource allocation” the same way as it proposed to construe the language “denied

requests to modify a resource allocation” is not helpful. For reasons detailed in section II.B, IV’s

alternative construction should be rejected because (i) there is no intrinsic support for this

interpretation of this claim language, (ii) a “resource unavailable message” / “resource denial” is

clearly different from a “requested modified resource allocation”, and (iii) IV’s proposal for these

terms remains at odds with its own proposed constructions of “modified resource allocation” and

“modify a resource allocation.”

                                                 9
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 20 of 60




       Under Federal Circuit case law, the Court can only correct a mistake in the claim language

if “the correction is not subject to reasonable debate based on consideration of the claim language

and the specification.” Novo Indus., L.P. v. Micro Molds Corp., 350 F.3d 1348, 1354 (Fed. Cir.

2003). IV has not met that standard here. Imperium (IP) Holdings, Inc. v. Apple, Inc., 920 F.

Supp. 2d 747, 753 (E.D. Tex. 2013) (finding claims indefinite because there was no antecedent

basis for a plural term “pixels” which was argued to refer back to a singular term “pixel”); see also

Red Rock Analytics, LLC v. Samsung Elecs. Co., No. 2:17-cv-101, 2018 WL 1806859, at *18 (E.D.

Tex. Apr. 16, 2018). As such, because a POSITA would be unable to discern the scope of this

language with reasonable certainty, the Court should hold that this claim term is indefinite.6

       F.   “component configured to” Means-Plus-Function Terms (’686 patent claim 7)7

       IV’s arguments are unpersuasive. First, IV argues that VMware cannot show that “the

claim “recites function without reciting sufficient structure for performing that function” because

the preamble and element preceding the “component” limitations recite structure such as a “virtual

server operating in a first physical host” and “one or more processors and one or more memories.”

Dkt. No. 53 at 26–27.

       As a preliminary matter, IV’s argument regarding the effect of the preamble on the

remainder of the claim is fundamentally contrary to its stance that the preambles of the claims 1

and 4 of the ’726 patent (which also recite a “virtual server operating in a first physical host”) are

not limiting. Dkt. No. 53 at 15. IV cannot have it both ways.

       Notwithstanding this issue, IV fails to acknowledge that the claimed “components” are not

recited as part of any of the claim terms that it contends provide structure to the claims. Instead,


6
  Although VMware initially proposed an alternative construction of this claim term, the parties’
respective opening briefs have made it clear that this alternative cannot resolve the indefiniteness
issue present in the ’686 patent claims.
7
  The parties proposed terms and construction are identified at Dkt. No. 54 at 21–24.
                                                 10
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 21 of 60




the claim recites broadly, “[a] system” for modifying a virtual server in a physical host, where the

components are merely part of the “system.” ’686 patent, cl. 7. It is of no moment whether “virtual

server,” “physical host”, “processors” or “memories” connote structure when the claims do not

require the claimed component terms to be a part of these alleged structures.

       IV’s reliance on Fisher-Rosemount Sys., Inc. v. ABB Ltd. is misplaced. No. 4:18-cv-00178,

2019 WL 6830806 (S.D. Tex. Dec. 12, 2019). Fisher-Rosemount did not involve claim language

of “a component configured to” perform a function. Instead, Fisher-Rosemount found that the

claim term “processor” connotes structure because, inter alia, a processor is a “tangible object

that can be purchased and that can perform certain functions even without specific instructions.”

Id. at *16. Additionally, the court noted that claim “describes how the processor interacts with the

invention’s other components and identifies where the processor is located.” Id. In contrast, in

the present case, the claim language of “a component configured to” clearly doesn’t refer to a

tangible object that can be purchased and perform functions without specific instructions. Nor

does the claim specify any relationship between the claimed components and the rest of the system.

As such, “a component configured to” is a nonce term—indeed Fisher-Rosemount acknowledged

that similar terms (such as “element” and “device”) “typically do not connote structure.” Id.

       IV’s alternative identification of structure disclosed in the specification also fails. First,

IV’s citation to Figure 1, 2:63–3:4, 3:59–4:8, 5:7–28, 5:42–628 and multiple structures “Dynamic

Resource Configuration Module 100; Physical Hosts 160A-C; Virtual Servers 162A-G” for each

claimed “component,” is unsupported attorney argument. A POSITA reading these sections would

not understand them to disclose support for the claimed functions. Dkt. No. 54-2 (Snoeren Decl.)



8
  In the parties’ various exchanges, and despite requests from VMware, IV has never cited to
portions of the specification that it contends perform the claimed function. IV disclosed these
citations for the first time in its opening brief.
                                                11
             Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 22 of 60




at 14–20. In particular, the claimed functions here, for the three claimed component terms,

generally relate to (i) receiving an indication that a first host is overloaded based on a specific

determination of whether a virtual server is overloaded based on one or more resource unavailable

messages resulting from denied requests to modify a resource allocation; (ii) determining that the

second physical host can accommodate the requested modified resource allocation; and (iii)

generating a host transfer signal indicating a second physical host. ’686 patent, cl. 7. IV’s

specification citations completely fail to disclose a software algorithm for performing the first two

claimed functions. For example, the specification fails to discuss anything related to the claim

language of determining that a virtual server is overloaded based on one or more resource

unavailable messages resulting from denied requests to modify a resource allocation.9 As such,

this claim is indefinite.10

      III.      DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 (THE “’726
                PATENT”)

             A. Terms that overlap with disputed claim terms in the ’686 patent

                                      Similar / Overlapping Terms
            Term                   VMware Proposal                        IV Proposal
    “modify[ing]          a   “modify[ing] a quality of “modify[ing] a set of the functions and
    resource allocation       service guarantee for the features of a physical host(s) used in
    for the virtual server”   virtual server” / “modifying implementing tasks for each virtual
    / “modifying [the]        [the] quality of service server” / “modify[ing] a set of the
    computer resources        guarantee of a virtual server” functions and features of a physical
    allocated to a virtual                                   host(s) used in implementing tasks for
    server” (’726 patent      See also construction of each virtual server”
    claims 1, 4-5 and 8)      “quality of service guarantee”


9
  Additionally, IV’s citations fail to discuss anything related to the claim language of determining
that a virtual server is overloaded based on one or more resource unavailable messages resulting
from denied requests to modify a resource allocation.
10
   As to the third claimed function, IV’s specification citations miss the mark because they fail to
include citations to the algorithm in the specification describing “Dynamic Virtual Server Mover
140.” While column and lines 5:7–28 (cited by IV) discuss the virtual server mover at a high level,
the algorithm corresponding to the Figure 6 (and described in the specification at 12:1–28) is
necessary to provide structure to this means-plus-function term.
                                                   12
          Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 23 of 60




 “virtual        server    “signal indicating that an        “an indication that a virtual server has
 overloaded     signal”    average number of resource        been or is being denied resources”
 (’726 patent claims 1,    denials for a virtual server is
 4-5 and 8)                beyond a pre-configured
                           threshold”

                        See also construction of
                        “resource denials”
 “virtual server” (’726 “a process executing on a host       plain and ordinary meaning; in the
 patent claims 1-11)    computer      that     accepts       alternative:
                        communication requests, and
                        that is capable of receiving a       “a virtual machine that resides on a
                        quality of service guarantee         physical server and uses the physical
                        from a physical host”                server’s resources but has the
                                                             appearance of being a separate
                                                             dedicated machine”

          For the reasons set forth in sections II.A, II.C, and II.D that respond to IV’s arguments

regarding these terms, the Court should adopt VMware’s proposed constructions of these terms.

          B. “resource denials” (’726 patent claims 1, 4–5 and 8)

               VMware Proposal                                     IV Proposal
 “indications that requests by the virtual server “an indication that a request by the virtual
 for additional resources are either implicitly   server cannot be immediately serviced”
 or explicitly denied”

          IV contends that its proposed construction “is a direct quotation from the portion of the

specification where the invention as a whole […] is described” while “VMware’s proposed

construction is merely one narrow example of a single preferred embodiment.” Dkt. No. 53 at 15.

Not so.

          First, as detailed in VMware’s opening brief, the parties have reached substantial

agreement regarding the first part of the construction of “resource denials” – i.e., “indications that

requests by the virtual server.” Dkt. No. 54 at 24–25. But, a subtle, but important, distinction for

the present term is that VMware incorporates plural nouns in the agreed language as

“indications…” to account for the fact that the claim term resource denials is a plural noun. In



                                                  13
          Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 24 of 60




contrast, IV improperly seeks to alter this term to singular tense as “an indication.” Dkt. No. 54 at

24–26.

          Second, unlike VMware’s proposed construction, IV’s proposal omits the word “resource”

from the claim term, improperly attempting to broaden out the requests by the virtual server for

additional resources to simply any request by the virtual server. These attempts to substantially

re-write the claims are contrary to black letter claim construction law and should be rejected.

          Third, VMware’s proposal is taken from a definitive statement in the specification of

“resource denials,” which explains that resource denials “are” indications that requests by the

virtual server “for additional resources [are] either implicitly or explicitly denied.” ’726

patent, 7:51–54 (emphasis added). By contrast, IV’s proposal has been selectively taken from

language that discusses what a resource denial “may refer to.” ’726 patent, 2:55–61 (emphasis

added).     Moreover, IV relies upon a section of the specification that refers to a specific

embodiment. See ’726 patent at 2:52–61 (“In one embodiment … [a] resource denial may refer to

any request by the virtual server that cannot be immediately serviced”).

          Fourth, IV’s argument that VMware’s proposed construction is based on an illustrative

embodiment is not correct. Neither the sentence nor the paragraph in the specification from which

VMware’s proposed construction is drawn uses the language “embodiment.” See ’726 patent,

7:50–64. And the sentence from which VMware’s proposal is drawn makes it clear that the

characterization of resource denials was intended to be definitional. By contrast, as noted above,

the phrase “[i]n one embodiment” is used in the same paragraph, and indeed, in the sentence

preceding the one from which IV draws its proposed construction. Under IV’s argument, this fact

undermines its own proposed construction. For these reasons, IV’s proposed construction should

be rejected and VMware’s proposed construction should be adopted.



                                                 14
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 25 of 60




       C. “quality of service guarantee” (’726 patent claims 1 and 4)

              VMware Proposal                                       IV Proposal
 “information that specifies a guaranteed          “a guaranteed resource allotment which can be
 amount of an assigned resource, and that can      dynamically increased/modified”
 be dynamically increased/modified”

       IV takes issue with two portions of VMware’s proposed construction – “information that

specifies” and “an assigned resource” – and contends that “the intrinsic record is devoid of any

such limitation.” Dkt. No. 53 at 20.

       As to the language “information that specifies,” IV contends that the claim term “quality

of service guarantee” is not information and is different from “quality of service guarantee

information.” This argument obfuscates what is a simple issue. A quality of service guarantee is

unquestionably information. The specification is replete with examples that make it clear that this

must be the case.

       For example, the summary of the invention states that “[t]he present invention dynamically

adjusts the quality of service guarantees for virtual servers based upon the resource demands

experienced by the virtual servers.” ’726 patent, 2:38–40 (emphasis added). It is unclear, and IV

has not explained, how it would be possible to dynamically adjust quality of service guarantees if

they did not refer to information. The specification also states that “[t]he term “virtual server” as

used herein refers to a virtual server capable of receiving a quality of service guarantee from a

physical host.” ’726 patent, 3:43–45 (emphasis added). It is unclear how a virtual server would

receive a quality of service guarantee from a physical host if it was not information. The

specification goes on to state that “[a] resource allocation for a virtual server is specified as a

“quality of service guarantee” for that particular server. Each physical host stores quality of

service guarantees for the virtual servers it hosts.” ’726 patent, 4:39–42 (emphasis added). Again,

it is not clear how a resource allocation could be specified as a quality of service guarantee or how

                                                 15
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 26 of 60




a physical host could store quality of service guarantees if these terms did not refer to information.

These instances are provided by way of example and without limitation, as there are other such

examples in the specification. As such, IV’s arguments as to the language “information that

specifies” should be rejected and VMware’s proposed construction, which properly incorporates

this language into the construction, should be adopted.

       As to the language “assigned resource,” IV argues that “nowhere in the specification is a

quality of service guarantee described as being limited to ‘an assigned’ resource.” Dkt. No. 53 at

21. This is not true. The specification states:

       A customer’s virtual server is typically assigned a fixed level of resources,
       corresponding to either a fixed percentage of the capacity of a particular
       physical host (for example, the operating system may be instructed to allocate
       twenty percent of the central processing unit cycles to process A and two percent
       to process B) or a fixed number of units (for example, the operating system may
       be instructed to allocate X cycles per second to process A and Y cycles per second
       to process B).

’726 patent, 2:5–13 (emphasis added). This directly parallels later language that states:

       In one embodiment, each individual virtual server 162 has a different quality of
       service guarantee. Different quality of service guarantees are implemented by
       allocating different amounts of the resources of each physical host machine
       160 to servicing each of the virtual servers 162. Physical host 160 resources may
       be allocated as percentages of the resources of a particular physical host 160,
       or as a particular number of units within a physical host 160 (for example, the
       operating system may be instructed to allocate X cycles per second to process A
       and Y cycles per second to process B)

’726 patent, 3:66–4:8 (emphasis added). As such VMware’s proposed language finds clear support

in the specification. By contrast, the language “guaranteed resource allotment,” and sub-phrases

“resource allotment” and “allotment” (and for that matter, other versions of allotment such as

“allot” or “allotted”), in IV’s proposed construction are not found anywhere in the specification.

As such, for the reasons IV’s itself sets forth, its proposed construction should be rejected in favor

of VMware’s proposed construction.


                                                  16
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 27 of 60




       D. Mean-Plus-Function Elements (’726 Patent claims 1, 3, 4, 5, 7)

       VMware contends that each of the terms identified in Dkt. No. 54 at 30–33 should be

construed under § 112 as means-plus-function terms. IV in contrast argues that terms recited in

the preamble such as “network system,” “physical hosts,” “virtual server,” and “computer

resources,” “give context to the environment in which the ‘virtual server resource monitor’ is

claimed.” Dkt. No. 53 at 28. As discussed in section II.F, this is directly contradicted by IV’s

argument that the preambles of the ’726 patent claims are not limiting. Furthermore, as discussed

in section II.F, none of these terms are recited as part of any of the claim terms that IV contends

provide structure. Instead, the ’726 patent claims 1, 3, 4, 5, 7 recite a “network system,” “computer

program,” or “system” comprising these separate claim terms and do not provide context or

structure any of these terms. VMware’s opening brief provides additional discussion regarding

why these are black-box terms that fail to carry structural meaning to a POSITA. See e.g., Dkt.

No. 54 at 27–33; Dkt. No. 54-2 (Snoeren Decl.) at 24–42. Additional reasons why the Court should

not adopt IV’s proposals for these terms are discussed below.

           a. “a virtual server resource monitor [communicatively coupled to the first
              physical host and] configured to monitor resource denials and to send a virtual
              server overloaded signal in response to the resource denials” (’726 patent
              claims 1 and 5) // “program code for creating a virtual server resource monitor
              communicatively coupled to the first physical host and configured to monitor
              resource denials and, in response to the resource denials, to send a virtual
              server overloaded signal” (’726 patent claim 4)

       Every single instance of this term in the specification describes what the black-box

“monitor” does, not what it is. Because the term itself does not carry structural meaning to a

POSITA (either based on or independent of the intrinsic record), and because the claims

functionally recite what this black-box module is “configured to” do, this term invokes § 112 ¶ 6.

Also, as described in VMware’s opening brief, the term “program code” does not on its own



                                                 17
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 28 of 60




connote structural meaning to a POSITA, and is not discussed anywhere in the specification.11 As

such, and because the claims functionally recite what this black-box term is “configured to” do,

this term invokes § 112 ¶ 6.

       IV’s alternative identification of structure disclosed in the specification also fails. IV cites

to Figure 1, Figure 3, 4:64–5:4, 5:44–6512 and multiple structures including “dynamic resource

configuration module 100 includes, among other things, virtual service resource modifier, which

in combination with physical hosts 160A-C monitors resource denials and sends a virtual server

overload signal” as providing structure for the “virtual server resource monitor.” However, IV

specifically does not cite to the “virtual server resource monitor,” even though it separately

contends that this term is sufficiently described in the specification to connote structure for a

POSITA. Dkt. No. 53 at 29–30. This argument does not make sense.

       By contrast, VMware points to the software algorithm in the specification that describes

the functions of the “Virtual Server Resource Monitor 110,” which is the same as the claim term,

as the disclosure of structure. VMware also points to a more complete discussion of this term in

the specification than IV, which specifically omits column and lines 7:41–9:46 despite its

disclosure of a software algorithm that performs the claimed function. IV never explains how or

why VMware’s identification of structure unreasonably limits the claimed functionality. If

anything, IV’s limited citations that fail to include the relevant algorithm, are incomplete.

           b. “a virtual server resource modifier [communicatively coupled to the first
              physical host and] configured to receive the virtual server overloaded signal


11
   IV’s reliance on the RLIS, Eolas, and Aloft opinions does not warrant a different result. Dkt.
No. 53 at 29. Each of these cases were decided under the overruled “strong presumption” standard.
Compare RLIS, Inc. v. Allscripts Healthcare Solutions, Inc., Nos. 3:12cv208, -209, 2013 WL
3772472, at *14 (S.D. Tex. July 16, 2013) (“[T]he presumption flowing from the absence of the
term ‘means’ is a strong one that is not readily overcome”) with Williamson, 792 F.3d at 1349
(“expressly overrule the characterization of that presumption as ‘strong’”).
12
   Again, IV disclosed these citations for the first time in its opening brief.
                                                 18
           Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 29 of 60




                  and, in response to the virtual server overloaded signal, to modify a resource
                  allocation for the virtual server and to send a virtual server resource
                  modification signal” (’726 patent claims 1 & 5); “program code for creating a
                  virtual server resource modifier communicatively coupled to the first physical
                  host and configured to receive the virtual server overloaded signal and, in
                  response to the virtual server overloaded signal, to modify a resource
                  allocation for the virtual server and to send a virtual server resource
                  modification signal” (’726 patent claim 4)

          For the reasons discussed above in section III.D.a, the Court should construe the claim

language of “a virtual server resource modifier … configured to … [perform a function]” and

“program code for [performing a function]” as invoking 35 U.S.C. § 112 ¶ 6. Every single instance

of this term in the specification describes what the black-box “modifier” does, not what it is.

          IV’s alternative identification of structure disclosed in the specification also fails. IV cites

to Figure 1, Figure 2A, Figure 4, 4:64–5:2013 and multiple structures including “dynamic resource

configuration module 100 includes, among other things, virtual service resource modifier, and in

combination with physical hosts 160A-C and virtual servers 162A-G receives virtual server

overload signals and signals a resource modification is needed” as providing structure for the

“virtual server resource modifier.” This argument and the identification of other multiple other

components than “Virtual Server Resource Modifier 120” for performing the functions of the

claimed “virtual server resource modifier” does not make sense.

          By contrast, VMware points to the software algorithm in the specification that describes

the functions of the “Virtual Server Resource Modifier 120,” which is the same as the claim term,

as the disclosure of structure. VMware also points to a more complete discussion of this term in

the specification than IV, which specifically omits column and lines 9:47–10:52 despite its

disclosure of a software algorithm that performs the claimed function. IV never explains how or




13
     Again, IV disclosed these citations for the first time in its opening brief.
                                                    19
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 30 of 60




why VMware’s identification of structure unreasonably limits the claimed functionality. IV’s

limited citations that fail to include the relevant algorithm, are incomplete.

           c. “a load balanc[ing/er] [module] [communicatively coupled to the plurality of
              physical hosts and] configured to receive the virtual server resource
              modification signal and to determine whether the first physical host is
              overloaded and, in response to a determination that the first physical host is
              overloaded, to send a physical host transfer signal that indicates a second
              physical host” (’726 patent claims 1 and 5) // “program code for creating a load
              balancing module communicatively coupled to the plurality of physical hosts
              and configured to receive the virtual server resource modification signal and
              to determine whether the first physical host is overloaded and, in response to
              a determination that the first physical host is overloaded, to send a physical
              host transfer signal that indicates a second physical host” (’726 claim 4)

       IV contends that the terms “load balance[r] module” and “program code for creating” the

same are “specific and well-known construct[s] with a structure known by those of skill in the art.”

Dkt. No. 53 at 32. IV provides no support for this argument. A POSITA would not understand

these terms to refer to well-known structures. Dkt. No. 54-2 (Snoeren Decl.) at 33–34. Indeed,

IV even admits that these terms relate broadly to something “typically implemented in software.”

Dkt. No. 53 at 32. IV’s descriptions of this module show that it invokes § 112(6). Id. at 32–33.

See, e.g., Sound View Innovations, LLC v. Facebook, Inc., No. 16-cv-116 (RGA), 2017 WL

2221177, at *2 (D. Del., 2017) (“For software patents claiming a function that a general purpose

computer cannot perform, the specification must disclose an algorithm.”). Indeed, similar to the

previous terms, every single instance of this term in the specification describes what the black-box

“module” does, not what it is. Because the term itself does not carry structural meaning to a

POSITA (either based on or independent of the intrinsic record), and because the claims

functionally recite what this black-box module is “configured to” do, this term invokes § 112 ¶ 6.




                                                 20
           Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 31 of 60




          IV’s alternative identification of structure disclosed in the specification also fails. IV cites

to Figure 1, Figure 5, Figure 6, 4:64–5:20, 10:53–11:2014 and multiple structures including

“dynamic resource configuration module 100 includes, among other things, load balancer, and in

combination with physical hosts 160A-C and virtual servers 162A-G receives virtual server

resource modification signal and determines whether the physical host is overloaded and sends a

host transfer signal if it is” as providing structure for the “load balancing module.” This argument

and the identification of other multiple other components than “Physical Host Load Balancing

Module 130” for performing the functions of the claimed “load balancing module” does not make

sense.

          By contrast, VMware points to the software algorithm in the specification that describes

the functions of the “Physical Host Load Balancing Module 130,” which is effectively the same

as the claim term, as the disclosure of structure. VMware also points to a more complete discussion

of this term in the specification than IV, which specifically omits, among other cites, column and

lines 11:21–52 despite its disclosure of a software algorithm that performs the claimed function.

IV never explains how or why VMware’s identification of structure unreasonably limits the

claimed functionality. IV’s limited citations that fail to include the relevant algorithm, are

incomplete.

              d. “a dynamic virtual server mover [communicatively coupled to the plurality of
                 physical hosts and] configured to receive the physical host transfer signal and,
                 in response to the physical host transfer signal, to transfer the virtual server
                 from the first physical host to the second physical host” (’726 patent claims 1
                 and 5) // “program code for creating a dynamic virtual server mover
                 communicatively coupled to the plurality of physical hosts and configured to
                 receive the physical host transfer signal and, in response to the physical host
                 transfer signal, to transfer the virtual server from the first physical host to the
                 second physical host” (’726 patent claim 4)



14
     Again, IV disclosed these citations for the first time in its opening brief.
                                                    21
           Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 32 of 60




          For the reasons discussed above in section III.D.a, the Court should construe the claim

language of “a dynamic virtual server mover … configured to … [perform a function]” and

“program code for [performing a function]” as invoking 35 U.S.C. § 112 ¶ 6. Every single instance

of this term in the specification describes what the black-box “mover” does, not what it is.

          IV’s alternative identification of structure disclosed in the specification also fails. IV cites

to Figure 1, Figure 6, 4:64–5:20, 6:20–31, 6:39–59, 12:1–1015 and multiple structures including

“dynamic resource configuration module 100 includes, among other things, dynamic virtual

service mover and in combination with physical hosts 160A-C” as providing structure for the

“dynamic virtual server mover.” This argument and the identification of other multiple other

components than “Dynamic Virtual Server Mover 140” for performing the functions of the claimed

“dynamic virtual server mover” does not make sense.

          By contrast, VMware points to the software algorithm in the specification that describes

the functions of the “Dynamic Virtual Server Mover 140,” which is the same as the claim term, as

the disclosure of structure. VMware also points to a more complete discussion of this term in the

specification than IV, which specifically omits portions of column and lines 11:63–12:23 despite

its disclosure of a software algorithm that performs the claimed function. IV never explains how

or why VMware’s identification of structure unreasonably limits the claimed functionality. IV’s

limited specification citations that fail to include the relevant algorithm, are incomplete.

              e. “the dynamic virtual server mover is further configured to direct the first
                 physical host to store, in the file system, a set of system files for the virtual
                 server and to direct the second physical host to access, from the file system, the
                 set of system files for the virtual server, thereby transferring the virtual server
                 from the first physical host to the second physical host” (’726 claims 3 and 7)




15
     Again, IV disclosed these citations for the first time in its opening brief.
                                                    22
           Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 33 of 60




           For the reasons discussed above in section III.D.d, and in VMware’s opening brief, the

Court should construe the language which recites “dynamic virtual server mover … configured to

… [perform a function]” as invoking 35 U.S.C. § 112 ¶ 6.

     IV.      DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 (THE “’752
              PATENT”)

           A. “exhausted” (’752 patent claims 1, 9 and 24)

           VMware Proposal                                          IV Proposal
 “unavailable for reuse”                        “used up to the allotted or pre-determined amount”

           IV makes two primary arguments for this term. Neither are persuasive. And tellingly, IV

has failed to address the clear prosecution disclaimer supporting VMware’s proposed construction.

See, e.g., Dkt. No. 53 at 9–10.16

           First, IV argues that the intrinsic record is “replete with evidence supporting IV’s proposed

construction.” Dkt. No. 53 at 9 (citing various passages from the ’752 patent’s specification). Not

so. The ’752 patent only uses the word “exhausted” once—specifically in the context of halting

consumption of a service resource when “the amount held by an agent is exhausted.” ’752 patent

at 25:30–34. None of the other sections cited by IV reference the concept of “exhausted.”

Moreover, there are no passages in the specification that overcome IV’s clear and unambiguous

prosecution disclaimer labeling the “exhausted” claim term as the exact opposite of reusable

resources. Dkt. No. 54-14 (2010-08-20 Response) at 14 (emphasis added).




16
   Furthermore, IV’s argument that the Court should follow Magistrate Judge Mitchell’s prior
report and recommendation (“R&R”) for this term to promote “uniform treatment of claim
construction” is inapposite. Dkt. No. 53 at 9. That R&R was merely a “recommendation” and
was not adopted by the District Court Judge before the case settled. Indeed, both parties objected
to the Magistrate’s recommendations before settling. Because the claims were not ultimately
construed by the District Judge, there exists no risk of inconsistent rulings on the terms.


                                                    23
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 34 of 60




       The bulk of IV’s remaining argument is that IV’s proposal reflects the overall goal of the

invention. Again, this is not the case. VMware’s proposal is consistent with the invention

disclosure, while IV’s proposal incorrectly interprets a particular embodiment and then seeks to

read this interpretation into the claims. See, e.g., GE Lighting Sols., LLC v. AgiLight, Inc., 750

F.3d 1304, 1309 (Fed. Cir. 2014).

       The only paragraph that discusses the concept of exhaustion (’752 patent, 25:20–34)

illustrates why VMware’s proposal is correct. This paragraph is written with reference to “method

800” which, in relevant part, includes steps 810 and 820. Id. at 25:20; see also id. at Fig. 17

(depicting method 800). Step 810 performs an evaluation of an assigned “service permission” in

order to “identif[y] the amount of a service resource 25 which is allocated to agent 22.” Id. at

24:56–58; see also id. at 18:19–21 (“a service permission can specify a pre-authorized amount of

service resource 25 which is allowably consumed by the respective agent”). After executing the

service, step 820 then “decrement[s] the amount allocated to agent 22 by the amount actually

used.” Id. at 25:16–19; see also Fig. 17 (“decrement Ah by Au”). VMware’s proposal is consistent

with this disclosure because it recognizes that once the service’s resources (Ah) have been fully

decremented/used up, they are not reusable without issuance of an additional service permission

assigning a new Ah amount of service resources.

       IV’s proposal, in contrast, is inconsistent with this description. IV’s proposal contemplates

that the service resource should be available again after the customer “has released the resource.”

Dkt. No. 53 at 5. But method 800 does not include a step where the amount of service resource

Ah is incremented by an amount of service resource released. Nor is that process discussed

anywhere else in the ’752 patent. Nor is IV correct in arguing that under VMware’s proposal

“[o]ne customer using an amount of a service and service resource would permanently make that



                                                24
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 35 of 60




service and service resource unavailable to subsequent customers.” Id. The claims don’t recite

that the entirety of a service, and/or a service resource, applicable to multiple customers is

exhausted. Instead, they recite a different customer-specific concept, of “a service resource

configured to be consumed by the network-based agent” where “an amount of the service

resource is exhausted.” See, e.g., ’752 patent cl. 7. As discussed above, and in VMware’s opening

brief, the specification also repeatedly and consistently describes this process as customer specific.

       IV’s proposal is also inconsistent with the two examples of service resources discussed

with connection to method 800: “an amount of storage space” (for use with a voicemail service

provider) and an amount of “connect time” (for a long distance service provider). ’752 patent at

25:20–34. For example, claim 1 becomes incomprehensible when using IV’s proposals for the

“exhausted” and “consumption” terms, reading as: “wherein an amount of the service resource is

exhausted used up to the allotted or pre-determined amount upon being consumed used by the

network-based agent.”      As written, the user’s apportioned resource would be “used up”

immediately upon being used. This does not make sense, and it is directly contrary to IV’s own

articulation of the overall goal of the invention: allowing a customer to pay for computing power,

time and access on an as needed basis. Dkt. No. 53 at 9–10. VMware’s proposals, in contrast,

render the claim viable, reading as: “wherein an amount of the service resource is exhausted

unavailable for reuse upon being consumed used up by the network-based agent.”

       B. “consumed” (recited in ’752 patent claims 1, 9 and 24)

               VMware Proposal                                       IV Proposal
 “used up”                                          “used”

       As articulated in its opening brief, VMware’s proposal for this term is supported by

narrowing statements made during prosecution and a definitional statement provided in the patent

specification. As evidenced by these statements, “consumed” cannot simply mean “use” as IV

                                                 25
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 36 of 60




proposes—indeed, the claim language was amended to employ both “using” and “consumed”

evidencing that the two words have different meaning. See, e.g., Dkt. No. 54-12 (2009-11-13

Amendment) at 5–6. The applicant then used this narrowing amendment to argue around prior art

that disclosed an agent configured to use a resource. Id., at 11 (“Humpleman does not teach or

suggest ‘a service and a service resource configured to be consumed by the agent . . . wherein

the service resource is exhausted after it is consumed by the agent," as recited by claims [sic] 86,

92, 94, 106, and 107.”) (emphasis retained).

       Indeed, IV fails to substantively address the narrowing and definitional statements in the

intrinsic record (also identified in VMware’s opening brief). Instead, IV only points to three areas

of the ’752 patent, none of which provide a definitional statement of the term “consumed” or

otherwise disclose anything other than “consumed” and “used” being included in sentences using

the terms as alternative options. See, Dkt. No. 53 at 10.

       IV cannot escape the fact that the terms “exhausted” and “consumed” are intertwined.

VMware’s proposed constructions are consistent with the specification and file history and also

are consistent with one another. On the other hand, IV’s constructions for “exhausted” and

“consumed” when read together make the claim language incomprehensible.

       C. “service” (’752 patent claims 1, 3, 9 and 24)

               VMware Proposal                                     IV Proposal
 “An application that is used by an agent on       “Network functionality available to
 behalf of a principal”                            agent(s)/network-based agent(s)”

       VMware’s proposal is consistent with the specification’s disclosure that an “agent uses the

service on behalf of a principal” and that the services “comprise one or more software applications

providing various capabilities that are available to a principal.” ’752 Patent at 3:3–5; 10:17–19;




                                                26
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 37 of 60




see also id. at 10:19–21 (“Each service 24 may be utilized by one or more agents 22 in order to

perform their respective tasks.”).

       IV’s proposal, in contrast, does not help clarify the claim scope. IV cites to the abstract’s

disclosure that “an agent is operable to utilize a service within the network system”—but IV

appears to only cite this section as support that an agent used a service in a network system. This

clarification, however, is not necessary because the claims already recite that the agent uses a

service in a network system. See, e.g., ’752 patent claim 1 (“means, including the network-based

agent, for using a service”). Also, IV’s proposed language of “network functionality” could be

interpreted as relating to functionality of a network, such as signal processing and transmission—

a concept that is inconsistent with the ’752 patent’s more general description of service

applications that utilize a network system but are not network functionality itself, such as “an e-

mail service, a voice mail service, a paging/facsimile service, an address book and calendar service,

and a business news and stocks information service.” ’752 patent at 13:25-28.

       Nor is IV correct in arguing that the patent discloses examples of the claimed service as

“sub-systems” and not “applications” (Dkt. No. 53 at 11). Instead, the specification actually

describes “sub-systems” (e.g., “mass storage subsystem[s] of tapes or disk drive” see ’752 patent

at 13:49) as something that supports a service, but not as the service itself. See id. at 13:20–26

(“At least a portion of the sub-systems in computer-based system 30 may support one or more

services 24”).

       Finally, IV’s own dictionary definition contradicts its proposal. This definition states that

“services” are “specialized, software-based functionality provided by network servers.” Dkt. No.

53 at 12 (emphasis added).       While IV emphasized that the definition includes the word




                                                 27
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 38 of 60




“functionality,” the preceding “specialized, software-based” portion of the definition (i.e., an

application) is glossed over.

       D. Means-Plus-Function Terms

       VMware’s proposals for these “means” terms identify “the corresponding structure …

described in the specification” as required by 35 U.S.C. § 112. For example, for the “means for

mediating an interaction between the means for using the service and the service” term in claim 3,

VMware proposes that the structure is a “service wrapper (26) as described in [the ’752 patent at]

16:22–38.” The specification citation refers to a passage titled “Service Wrapper (Details))” which

provides a description of the structure for “service wrapper (26).” This section describes that

“service wrapper (26)” is composed of “a converter 48 and a monitor 50.” Id. at 16:28–29.

       In contrast, IV’s proposal (“service wrapper (26)”), should be rejected because it does not

identify the corresponding structure described in the specification. IV apparently intends to leave

it up to the jury to determine whether the disclosed structure for this means term should be

interpreted to require, e.g., the “converter 48” and “monitor 50a” as disclosed in the specification.

This is improper—construing claim scope is the province of judges. Markman v. Westview

Instruments, Inc., 517 U.S. 370, 372 (1996). Moreover, imposition of IV’s vague proposal would

render the claim indefinite. Compare in re TLI Comm’cns LLC Patent Litig., 87 F.Supp.3d 773,

800 (E.D. Va., 2015) (“simply disclosing a black box that performs the recited function is not a

sufficient explanation of the algorithm required to render the means-plus-function term definite”)

(quotations omitted).

       VMware did not “cherry-pick[]” portions of the specification ignoring other structure for

this term as IV argues. Dkt. No. 53 at 7. Most of IV’s additional citations merely discuss a “service

wrapper (26)” in functional terms devoid of structure. See ’752 patent at 3:20–27 (function:

“cooperat[ing] with the agent server to mediate interaction”); 17:43–46 (function: “control[ing]
                                                 28
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 39 of 60




access”); 18:49–54 (no statement of structure or function). The only possible exception is IV’s

citation to the ’752 patent at 25:1–24. Dkt. No. 53 at 13. This section describes an algorithm for

service wrapper 26 including steps 802-820. To the extent this Court finds this disclosure as

structure, VMware offers a revised proposed construction of “service wrapper (26) as described in

16:22–38 and 25:1–24.” See Micro Chem., Inc. v. Great Plains Chem. Co., 194 F.3d 1250, 1258

(Fed. Cir. 1999) (“When multiple embodiments in the specification correspond to the claimed

function, proper application of § 112, ¶ 6 generally reads the claim element to embrace each of

those embodiment.”).

        Finally, the parties dispute the structure for the term “means for monitoring an amount of

the service resource used by the network-based agent” of claim 4. VMware’s proposal is that the

“means for monitoring” is a “monitor as described in ’752 patent at 16:50–61” and should be

adopted. IV, in contrast, argues that the structure should be taken up to the software package of

the “service wrapper 26” which, as described above, is described as including a monitor and a

converter. However, IV fails to explain how the converter is at all involved in the claimed function

and should be rejected for this reason alone. The converter does not perform the function of

monitoring, instead, it is used to “convert between a computer language (or instruction set) used

within agent server 20 and a computer language (or instruction set) used within the respective

service 24.” See, id. at 16:30–33.

   V.      DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 (THE “’051
           PATENT”)

        A. “virtual server” (’051 patent claims 1, 3 and 6)

        VMware Proposal                                       IV Proposal
 “a process executing on a host       Plain and ordinary meaning, or alternatively: “virtual
 computer that accepts                machine(s) that reside(s) on a physical server and use(s)
 communications requests”             the physical server’s resources but has/have the
                                      appearance of being a separate dedicated machine(s)”


                                                29
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 40 of 60




       IV is right that the term “virtual server” is used in the ’051 patent (and in the ’686 and ’726

patents) consistent with its customary usage at the time of the invention. But IV is wrong that the

customary use at the time would have meant a virtual machine (which IV defines as a functional

simulation of a computer and its associated devices) instead of the application servers actually

described in the intrinsic record. There is no intrinsic support for IV’s contention that virtual server

means simulated machines, like computers. Instead, consistent with VMware’s position, the

intrinsic record describes the virtual server of the invention as process based.

       For instance, the ’051 patent explains that instead of dedicating individual physical host

computers to individual customers, a “service provider may utilize one physical host computer to

provide commercial host services to multiple customers” using “a server application executing on

a single physical host [that] can be programmed to process requests made to multiple network

addresses.” ’051 patent at 2:47–53 (emphasis added). The specification describes this to mean

“each customer is assigned a network address (or domain name), and is provided with resources

on a single, physical host computer, effectively sharing the host with other customers.” Id.

       The ’051 patent further explains how to create these private virtual servers by pointing to

an incorporated reference that issued as U.S. Patent No. 6,976,258. Id. at 4:64–67. The ’258

patent in turn describes a server as “a process, executing on a dedicated physical services client

[that] services client requests for a single network address (physical host) only,” Ex. 48 at 3:23–

25, and explains that these processes can provide for virtual hosting (i.e., servicing requests for

multiple network addresses on a single physical host) by “creat[ing] child processes to service the

requests,” id. at 1:24–44. This ability for a single application to create child processes to handle

client requests on a plurality of network addresses is what provides for the virtual aspect of the




                                                  30
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 41 of 60




virtual servers of the invention, so that the application can function as multiple servers. See id. at

1:45–2:5; Dkt. No. 54-2 (Snoeren Decl.), 43–44.

       In contrast to the many discussions of process-based virtual servers in the intrinsic record,

there is no support whatsoever for IV’s incorrect assertion that virtual server means virtualized

computer hardware.17 IV mistakenly points to disclosures about the virtual servers using resources

on the host machine as evidence that these virtual servers are somehow partitioning resources for

use in virtualized hardware. The specification, however, is clear that the physical host’s resources

are being allocated to server applications, not virtualized hardware. It explains, for example, that

“virtual hosting” involves “a server application executing on a single physical host,” ’051 patent

at 2:47–53, such that each customer “is provided with resources on a single, physical host

computer, effectively sharing the host with other customers,” id. at 2:54–64. In other words, IV’s

citations to discussions about sharing physical resources on a single host apply to process-based

virtual hosting, and do not indicate that the virtual servers of the invention are virtualized hardware,

as IV suggests.

        IV’s citation to two cherry picked dictionary definitions does not trump the intrinsic

record’s support of VMware’s proposal. Moreover, a more thorough review of the extrinsic record

reinforces the conclusion that the invention describes process-based virtual servers, not simulated

hardware. For instance, Ben and Peter Laurie’s book, Apache: The Definitive Guide (1999),

describes how to configure Apache virtual servers and discusses virtual servers in terms of

processes. Dkt. 54-29 at 7, 10, 13–14, 16; Dkt. No. 19 at 6 (emphasis added) (“Apache is an

example of a preforking server,” which “means that the main server starts a pool of processes to




17
  See, e.g., Dkt. No. 53 at 47 (IV arguing: “a virtual server, i.e., a software abstraction of physical
hardware”).
                                                  31
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 42 of 60




handle client requests, rather than forking a new process for each incoming request.”). Moreover,

the process-based Apache virtual server is discussed in terms of preforking—which is exactly how

the intrinsic record for IV’s patent discusses virtual servers of the invention. Ex. 48 (’258 patent)

at 1:45–2:5; see also Dkt. No. 54-2 (Snoeren Decl.) at 42–45.

       Given the background provided in the specification, including about the function of forking

child processes to service client requests on multiple network addresses, a process-based server

application like Apache is what a POSITA would have understood the term virtual server to mean

at the time of the invention. As a result, the Court should reject IV’s arguments that attempt to

read virtualized hardware, like virtual machines, into the claims, and instead give the term virtual

server its plain meaning as evidenced by the intrinsic and extrinsic record: a process executing on

a host computer that accepts communications requests.

       B. “physical interface[s]” (’051 patent claims 1 and 3)

             VMware Proposal                        IV Proposal
 “hardware that provides a point of Plain and ordinary meaning.
 communication between two or more devices”

       IV argues that physical interface should be given its plain and ordinary meaning, but IV

avoids the actual issue: the parties have a fundamental dispute about what the plain and ordinary

meaning of physical interface is. IV has steadfastly refused to confirm whether it agrees (or

disagrees) that the term “physical” in “physical interface” refers to hardware. IV’s opening brief

continues to avoid taking a position on whether physical means hardware, and instead focuses on

whether the described interface provides a point of communication between two or more devices.

       This argument is a red herring because it ignores the crux of the parties’ dispute. Moreover,

IV is wrong that a physical interface is not a point of communication between two or more devices.

Independent claims 1 and 3 both describe the method as “providing private network services . . . in



                                                 32
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 43 of 60




a location remote from private network users.” Reading claims 1 and 3, there is no doubt that the

physical interface is providing a point of communication between at least the remote location and

the private network users. IV incorrectly tries to sidestep this by pointing out that the tunnel switch

may have only one physical interface. But even if true, that does not change that the claims require

the physical interface receive transmissions from, and send transmissions to, other devices. See,

e.g., ’051 patent at claim 1 (“receiving . . . a transmission on a physical interface” and “sending

the transmission . . . on the determined physical interface”). There is no indication, even in IV’s

proposed embodiment where the tunnel switch has only one physical interface, that the physical

interface would receive transmissions from itself and send transmissions to itself, particularly

given the explanation in the preamble that the transmissions relate to providing network services

between network users and a remote location. In other words, IV’s argument on this claim term

is at best a distraction from the actual dispute between the parties.

       Again, the real dispute between the parties is whether the physical interface is hardware,

and IV is wrong that the Court should simply disregard this dispute under the guide of applying

plain and ordinary meaning. The Court should rather give real meaning to the patentee’s choice to

use “physical interface” instead of just “interface”. Considering how the word physical is used in

the specification, how a POSITA would understand that term in the claims is clear: it differentiates

the interface as hardware, not a virtual or logical device. For example, the specification uses

physical to differentiate between the “physical host” and the “virtual servers” running on it. See,

e.g., id. at 2:47–64, 4:35–38, 4:56–65, 7:1–11, 7:47–48, 8:4–5. It also explains that the tunnel is a

logical construct by differentiating it from a “physical connection.” See id. at 10:17–20. Although

IV sidesteps this entirely, given this context, a POSITA would have understood that the term

physical interface refers to hardware; and as explained above, more specifically hardware that



                                                  33
         Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 44 of 60




provides a point of communication between two or more devices. The Court should therefore

adopt VMware’s proposal and reject IV’s call for the Court to avoid resolving this fundamental

dispute between the parties.

        C. physical interfaces and tunnel identifiers in the storing / receiving / determining
           / sending terms (’051 patent claims 1 and 3)

        VMware’s proposal adds clarity to the relevant claims, which otherwise risk confusing the

jury through recitals of multiple physical interfaces and tunnel identifiers at various steps. See,

e.g., ’051 patent at cl. 1. For example, some physical interfaces and tunnel identifiers are stored

in a customer lookup table. Id. Other physical interfaces and tunnel identifiers are stored in

customer forwarding tables. Id. A transmission is received on a physical interface containing a

tunnel identifier, and later, a transmission is sent on a physical interface with a tunnel identifier.

Id. The claims as written are vague as to which tunnel identifiers and which physical interfaces

are being used at each step. But the specification provides clarification: the physical interfaces

and tunnel identifiers associated with the receiving step (and thus the customer lookup tables) are

the incoming physical interfaces and the incoming tunnel identifiers, whereas the physical

interfaces and tunnel identifiers associate with the sending step (and thus the customer forwarding

tables) are the outgoing physical interfaces and the outgoing tunnel identifiers. See id. at 11:30–

32, 11:64–12:1, 12:10–20, 12:30–33, 12:59–63, 13:5–11 Figs. 8–9.

        IV is wrong to argue that VMware “attempt[s] to limit the disputed terms to a single

directionality requirement.” Dkt. No. 53 at 51. VMware’s proposal does not speak to whether a

tunnel is uni- or bi-directional, and instead merely clarify which of the “physical interfaces” and

“tunnel identifiers” are being recited. See Dkt. No. 54-8. These proposals are necessary because

the claims vaguely recite more than one “a physical interface” and tunnel identifier. See, e.g., ’051

patent at cl. 1.


                                                 34
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 45 of 60




       IV is also wrong to argue that VMware’s proposal contradicts the specification’s teaching

of a tunnel switch with “one or more physical interfaces.” See Dkt. No. 53 at 51 (emphasis in

original). There is no implication in VMware’s proposal that the incoming physical interface and

the outgoing physical interface cannot be the same. This would be intuitive to a POSITA, who

would understand that typical network cards are bidirectional and can function both as an outgoing

interface and as an incoming interface. IV is also wrong to criticize VMware’s proposal for using

the word “pair.” See Dkt. No. 53 at 51. VMware’s proposals do not use the word “pair”. See Dkt.

No. 54-8.

       VMware’s proposal clarifies these terms in a manner consistent with the claim language

and specification. The incoming tunnel identifiers and the incoming physical interfaces are

associated with the receiving step in the claims. There is no reasonable reading of the claims where

the receiving step is not dealing with an incoming transmission. Likewise, the outgoing tunnel

identifiers and outgoing physical interfaces are related to the sending step in the claims. There is

no reasonable reading of the claims where the sending step is not dealing with an outgoing

transmission. The Court should reject IV’s alternative suggestion of using “first” and “second”

because those terms further obfuscate these elements in the claims. In addition, IV only provides

this alternative as to the “tunnel identifier” terms, which would not resolve the ambiguities caused

by the “physical interface” terms. Finally, “first” and “second” are not used in the specification to

describe these elements. As explained above, the specification consistently uses incoming and

outgoing for this purpose.

       Ultimately, there is ambiguity in the claims and IV has not identified any problem inherent

to using the labels in the specification to clarify which components are being used at which steps.

To the contrary, it appears IV prefers to maintain the ambiguity in the claim language. If so, the



                                                 35
         Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 46 of 60




Court should hold the claims to be indefinite. Alternatively, the Court should adopt VMware’s

proposal and use the terms “incoming” and “outgoing” consistently with their use in the

specification to clarify the ambiguities in the claim language regarding the physical interfaces and

tunnel identifiers used in the various steps of the claim.

        D.      “customer forwarding [table/information]” (’051 patent claims 1 and 3)

               VMware Proposal                                          IV Proposal
 Plain and ordinary meaning                            “table(s) containing [a set/sets] of
                                                       customer specific forwarding
                                                       information” / “set(s) of customer specific
                                                       forwarding information”

        VMware proposes that no construction of these terms are necessary. The language is not

complex and would not be confusing to a jury.

        The Court should not adopt IV’s proposal. First, IV’s proposal for “customer forwarding

table” defines the contents of this table broadly (as sets of customer specific forwarding

information) without reference to information associating network addresses with outgoing

physical interfaces and outgoing tunnel identifiers that is required by other language in the claims.

See, e.g., ’051 patent at cl. 1 (“the customer forwarding tables associating network addresses with

physical interfaces and tunnel identifiers . . . ); see section IV.C herein (discussing how the concept

of “outgoing” interfaces and identifiers relate to the customer forwarding table term).

        Second, there is no reason to add IV’s proposed language of “specific” or “set/sets” to these

claim terms. IV argues that this language is necessary to clarify that there is there is a “single,

‘correct’ customer forwarding table/information accessible to each customer.” Dkt. No. 53 at 44–

45. But this argument ignores that there is already language in the claims reciting determination

of “the correct” table/information. See e.g., ’051 patent at cl. 1 (“determining the correct customer

forwarding table from . . .”); id. at cl. 3 (“determining the correct customer forwarding information

from . . .”).
                                                  36
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 47 of 60




       Third, it is appropriate for the Court to issue a plain and ordinary meaning construction for

this term. The parties apparently do not dispute that the claim language, in the context of the entire

claim, require tables (or information) that contain customer specific forwarding information

segregated by customer. See O2 Micro, 521 F.3d at 1362 (not required to construe limitations if

there is no fundamental dispute).

VI.    DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 (THE “’818 PATENT”)

       A. “hierarchical token bucket resource allocation”/ “token” (recited in ’818 patent
          claims 1, 17, 30, 32, 33 and 37–42)

                   VMware Proposal                                 IV Proposal
 the specific class-based scheduling algorithm known Plain and ordinary meaning
 in the art as the “hierarchical token bucket”

       IV argues that “there is no need to construe” these terms (“HTB”) beyond their plain and

ordinary meaning. Dkt. No. 53 at 37. However, resolution of this dispute is necessary because

the parties dispute what the plain and ordinary meaning is.

       IV’s brief (and infringement contentions) confirm that it intends to argue that the plain and

ordinary meaning of HTB does not actually mean the HTB algorithm that was well-known to

POSITAs, but instead is a “non-limiting” term that could encompass other QoS or scheduling

mechanisms. For instance, IV argues that the “claimed invention involves ‘a two-tier hierarchical

QoS management process . . . employed in a virtual I/O server’ in which ‘network fabric resources

are allocated in a hierarchical arrangement,’” that this “hierarchical resource allocation” can be

implemented “using scheduling and queuing methods such as hierarchal token bucket.” Dkt. No.

53 at 36. IV’s brief repeatedly suggests that the term “HTB” is used in the claims in a “non-

limiting” manner. Id. at 36–37.18


18
   Yet, IV fails to identify the “intended meaning of the term,” which is the reason the parties are
at an impasse as to the construction of this term. Because IV failed to provide a construction that


                                                 37
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 48 of 60




       But, the claims are expressly limited to use of the HTB, and do not extend to any “two-tier

hierarchical QoS management process” as IV seems to suggest. This is confirmed in both the

claims and the specification. The claims themselves uniformly use the term “hierarchical token

bucket” – and not any other QoS or scheduling mechanisms. The specification confirms that the

inventors knew that HTB was a specific one of many QoS or scheduling mechanisms, and that the

inventors intended the term HTB to have its well-known meaning – the specific class-based

scheduling algorithm known in the art as the “hierarchical token bucket.”19 The inventors were

aware of other QoS and scheduling mechanisms, and chose to limit their claims to just one of them

– the HTB. Limiting the claims to HTB in this manner was critical to getting them allowed. Dkt.

No. 54-31 at 13 (arguing that HTB was different than other “hierarchical or tree structures for

storing resource reservations”). IV should be held to this understanding of the claims.

       IV’s remaining criticisms of VMware’s proposal are not persuasive. IV argues that the

articles VMware cites show that “multiple different implementations of a hierarchical token bucket

algorithm were known” and that therefore the term “should not be limited to a specific, extrinsic

definition as VMware proposes.” Not so. Each of these articles show that HTB has one and only

one meaning: the specific class-based scheduling algorithm known in the art as the “hierarchical

token bucket.” It is a proper noun, just like the Statue of Liberty. As Dr. Snoeren explains, and



resolves the parties’ dispute, the Court should deny enter VMware’s proposed construction. See
O2 Micro, 521 F.3d at 1361.
19
   The specification repeatedly and consistently identifies HTB as a specific QoS mechanism at
least 12 times. See, e.g. ’818 patent at 9:61–65; 9:66–10:2 (“QoS manager 414 … maintain[s] a
scheduling mechanism, such as a HTB scheduling mechanism, that controls whether packets are
forwarded for further processing or enqueued on fabric receive buffer”); 10:15–16 (“Hierarchical
token bucket can be considered as a class based scheduling mechanism.”); 11:49–50 “using a QoS
mechanism such as hierarchical token bucket (HTB)”); 17:7–10 (“The SAN QoS manager 424,
using mechanism such as HTB, determines if the application server 102 associated for the write
data has sufficient tokens to transmit the write data to the SANI/O systems.”).


                                               38
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 49 of 60




explained above, this is how the patent itself uses the term. The extrinsic evidence merely confirms

that the HTB was well known in the art, and that the patent itself was referring to that common

usage of the term and not anything else.20 Nor does the article referenced by IV as its Exhibit Q

support IV’s position. This article refers to HTB as a proper noun consistent with VMware’s

proposal. This article does not discuss different implementations of HTB, and instead merely

discusses how to use HTB in various use cases such as Linux and WLAN.

       Regarding the term “token,” IV does not criticize VMware’s construction or offer its own.

Its brief, however, characterizes it as a “standalone” term and suggests IV will argue the term has

a meaning that applies more broadly than tokens used in “hierarchical token bucket.” See Dkt.

No. 53 at 37–38. But the term token is not a standalone term – it is used specifically in connection

with the HTB. The claims confirm this. For instance, they include steps of “classifying” the

packets “relative to the hierarchical token bucket resource allocation to determine a current amount

of tokens available,” “comparing” the size of the packets “to the current amount of tokens

available,” and “forwarding” the packets “if the current amount of tokens available are sufficient.”

See, e.g. Claim 42. This confirms that VMware’s proposal is correct.

       IV has identified extrinsic evidence regarding the term token that suggests it intends to rely

on some other meaning for the term. Ex. 47 (Microsoft Computer Dictionary, Fifth Ed., (2002) p.

522) (“A unique structured data object or message that circulates continuously among the nodes

of a token ring and describes the current state of the network”); id. (“Any nonreducible textual



20
    IV also argues that VMware’s ignores the significance of “. . . resource allocation [of
bandwidth]” which is a mischaracterization of facts. Dr. Snoeren explains that hierarchical token
bucket and token “refer to the very specific method of allocating bandwidth resources referred to
in the art as a hierarchical token bucket, or “HTB.” See Dkt. No. 54-2 (Snoeren Decl.) at 48.
Moreover, the claims themselves use “hierarchical token bucket resource allocation of bandwidth”
as the antecedent to “hierarchical token bucket resource allocation.” See, e.g., ’818 patent at 17:51–
52, 17:61–62.
                                                 39
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 50 of 60




element in data that is being parsed, for example, the use in a program or a variable name, a

reserved word, or an operator.”). This would be contrary to the discussion of token in the claims

and specification, and should therefore be rejected.

        B. “enforc[e/ing]”,     “receiv[e/ing]”,     “classify[ing]”,       “compar[e/ing]”,
           “forward[ing]”, and “buffer[ing]” (’818 patent claims 1, 17, 30, 32, 33, 37, 38, 39,
           42)

             VMware Proposal                                     IV Proposal
 “enforcing . . . across the physical [storage Plain and ordinary meaning (for each)
 network] interface of the virtual I/O server”

 “receiv[e/ing] in the virtual I/O server”

 “classify[ing] in the virtual I/O server”

 “compar[e/ing] in the virtual I/O server”

 “forward[ing] in the virtual I/O server”

 “buffer[ing] in the virtual I/O server”

        These limitations constitute the HTB steps of the claim (hereinafter, the “HTB Steps”).

Beginning with the summary of the invention, the patent makes clear that “the present invention”

requires that these limitations be performed in the virtual I/O server. ’818 patent at 1:66–2:3

(“the present invention provides methods and apparatuses directed to managing quality of service

(QoS) in virtual input/output (I/O) servers.” Id. at 8:19–21 (“The present invention manages

QoS of I/O subsystems in virtual I/O servers ….”). The Federal Circuit has repeatedly held that

statements regarding “the present invention” limit the claims and confirm that, in the ‘818 patent,

the claimed steps are required to be performed by the virtual I/O server and not anywhere else.

Honeywell Int’l, Inc. v. ITT Industries, Inc., 452 F.3d 1312 (Fed. Cir. 2006) (“We agree with the

district court that the claim term ‘fuel injection system component’ is limited to a fuel filter. . . On

at least four occasions, the written description refers to the fuel filter as ‘this invention’ or ‘the



                                                  40
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 51 of 60




present invention’”); Edwards Lifesciences LLC v. Cook Inc., 582 F.3d. 1322, 1329 (Fed. Cir.

2009) (“Here, the specification frequently describes an ‘intraluminal graft’ as “the present

invention” or “this invention,” indicating an intent to limit the invention to intraluminal devices.”);

Regents of Univ. of Minnesota v. AGA Med. Corp., 717 F.3d 929, 936 (Fed. Cir. 2013).

       And in fact, the claims are written from the perspective of the virtual I/O server. The

independent claims all include the HTB Steps (enforcing, receiving, classifying, comparing,

forwarding, and buffering). The summary of the invention and the entire specification “repeatedly

and consistently” confirm that these functions are performed only by the virtual I/O server. Dkt.

No. 54 at 54–55. The Federal Circuit has consistently held that where, as here, the patentee has

repeatedly and consistently explained its invention, the claims should be so limited. Microsoft

Corp. v. Multi-Tech Systems, Inc., 357 F.3d 1347 (Fed. Cir. 2004).21

       IV argues that VMware’s proposals improperly “reads out” preferred embodiments and

seeks to “redefine structural relationships” among other claim elements. IV argues that VMware’s

constructions contradict the specification’s supposed disclosure that the “virtual I/O server” is “not

necessarily physically distinct from the application server(s) and I/O subsystems that it connects.”

Dkt. No. 53 at 39. This argument misses the point.22 As explained above, the “present invention”

requires that the HTB Steps (e.g. classifying, buffering, etc.) be performed by the virtual I/O

server and not the claimed application server or anything else. IV points to nothing in the

specification where these functions are performed by anything other than the virtual I/O server.




21
   The Federal Circuit held that “claims must be interpreted in light of the specification” and
“repeatedly and consistently” describing a feature of the invention is not “limited to describing a
preferred embodiment, but more broadly describes the overall invention.” Id. at 1347–48.
22
   It is also incorrect. IV misleadingly quotes the “Background” section of the patent. The patent
does not disclose a virtual I/O server that is physically distinct from the application server.
                                                  41
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 52 of 60




Not only are VMware’s constructions consistent entire specification, they are required by the

inventors’ clear statements as to what they invented.

        C. “maintaining a connection over a network fabric” (’818 patent claims 1, 17, 30,
           32 and 42)

                     VMware Proposal                        IV Proposal
 “maintaining a connection between the physical Plain and ordinary meaning
 interface of the application server and the physical
 interface of the virtual I/O server over a network fabric”

        IV argues that VMware is “attempting to insert additional structural limitations “physical

interface of the application server” and “physical interface of the virtual I/O server.” Dkt. No. 53

at 40. But, the specification specifically discloses that it is the physical interface of the application

server that connects to the network fabric in Figure 2. Dkt. No. 54 at 56. And, the specification

repeatedly and consistently refers to the connection with the network fabric as a physical

connection. Id. (“I/O fabric PHY interface 202 generally refers to the hardware interface or

interconnection to the I/O switch fabric . . . Virtual I/O server 106 connects to the I/O switch fabric

104 through I/O fabric interface 110 such as Infiniband ports.”). The Federal Circuit has held that

“when a patentee uses a claim term throughout the entire patent specification, in a manner

consistent with only a single meaning, he has defined that term by implication.” Bell Atlantic

Network Services, Inc. v. Covad Comm’cns Grp., Inc., 262 F.3d 1258, 1271 (Fed. Cir. 2001). This

Court should reject IV’s invitation to overturn well-established Federal Circuit precedent and

adopt VMware’s proposed construction.

        IV argues that the “virtual I/O server need not be physically distinct from the application

servers and associated virtual network interface(s)” and supports its argument with the following

quote from the specification:

        Similarly, virtual network interface, in one implementation, emulates an
        Ethernet NIC. In one implementation, this driver plugs in at the bottom of the

                                                   42
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 53 of 60




       network stack and provides an Internet Protocol address bridged by the Virtual
       I/O server 106 onto a LAN.

Dkt. No. 53 at 41; ’818 patent at 4:9–13 (emphasis added). But this evidence supports VMware’s

position. As shown in annotated Figure 2 below, the “virtual network interface” does not connect

with the “I/O switch Fabric”; the physical interface of the application server (PHY 202) connects

to the I/O switch fabric:




       There is no support in the ’818 patent for IV’s position that the scope of the claim term can

have a broader meaning under the guise of a “plain and ordinary meaning” construction.

Especially when the inventor repeatedly and consistently described the invention as maintaining a

connection between the physical interface of the application server and the physical interface of

the virtual I/O server over a network fabric. The Court should adopt VMware’s proposed

construction.


                                                43
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 54 of 60




       D. “virtual storage network interface layer of an application server” / “virtual
          network interface layer of an application server”/ “virtual interface layer of an
          application server” (’818 patent claims 1, 17, 30, 32 and 42)

                            VMware Proposal                                     IV Proposal
 “a virtual storage network interface to higher layers of the virtual node Plain and ordinary
 in an application server” / “virtual network interface layer to higher meaning
 layers of the virtual node in an application server” / “virtual interface
 layer to higher layers of the virtual node in an application server”

       IV identified what it means by “plain and ordinary meaning” for the first time in its opening

brief. That is, IV argues that “virtual [network/storage network] interface layer of an application

server” means “interface layers (e.g., virtual network interface 220, virtual HBA 208a) that

emulate layers of a networking or storage protocol stack” of an application server. Dkt. No. 53 at

35. Given this proposal, VMware proposes the following meaning which is consistent with the

intrinsic evidence and IV’s proposed construction: “virtual interface layer (e.g., virtual network

interface 220, virtual HBA 208a) of an application server that emulates a physical device or a

virtual device relative to a physical device.” The only dispute between the proposed constructions

above is: what does the virtual interface layer emulate? The specification provides the answer:

       The virtual hostbus adapter (HBA), emulating a physical HBA, receives SCSI
       commands for a given device and passes them to the virtual I/O server 106 over
       the I/O switch fabric. Similarly, virtual network interface, in one
       implementation, emulates an Ethernet NIC.

’818 patent at 4:6–10.

       HBA module 208a emulates a physical hostbus adapter relative to the native
       operating system executed on the application server 102.

Id. at 7:41–43.

       In other implementations, the virtual HBA module 208 can be configured to
       emulate a virtual block device relative to the generic block interface.

Id. at 7:65–67. The specification repeatedly and consistently disclose that the virtual interface

layer emulates a physical device (e.g., physical HBA, Ethernet NIC) or a virtual device relative to

                                                44
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 55 of 60




a physical device. See also id. 6:29–33 (“Virtualization software in the virtual machine server

abstracts the underlying hardware by creating an interface to virtual machines, which represent

virtualized resources such as processors, physical memory, network connections, and block

devices.”). Contrary to IV’s proposal, there is no support in the intrinsic evidence for the virtual

interface layer to “emulate layers of a networking or storage protocol stack.” Accordingly,

VMware’s proposed construction is entirely consistent with the intrinsic evidence and with how a

POSITA would understand the meaning of the disputed terms when reading the ’818 patent and

should be adopted by the Court.

       E. “one or more input/output virtualization modules comprising computer-
          readable instructions operative to cause the one or more processors to” performs
          functions terms (’818 patent claim 17)

       Plaintiff concedes that VMware’s proposal should “succeed” if the Court finds that the

term “‘one or more input/output virtualization modules’ is a nonce term that would not be

understood by a PHOSITA as denoting structure.” Dkt. No. 53 at 43. VMware has made this

showing. Under Williamson v. Citrix the term “module” is recognized as a nonce word that does

not connote structure. 792 F.3d 1339, 1350 (Fed. Cir. 2015). Furthermore, the prefix “input/output

virtualization” adds no known structure; nor does the specification describe a structural component

for this term. Williamson, 792 F.3d at 1351 (“finding means-plus-function when there was

“nothing in the specification or prosecution history that might lead us to construe that expression

as the name of a sufficiently definite structure”). Nor does the suffix of “comprising computer-

readable instructions operative to cause the one or more processors to” add any structural

component. Glob. Equity Mgmt (SA) Pty. Ltd. v. Expedia, Inc., No. 2:16-cv-00095-RWS-RSP,

2016 WL 7416132, at *29 (E.D. Tex. Dec. 22, 2016) (“the ‘program code for configuring ...’ term

is governed by § 112, ¶ 6.”); Personal Audio, LLC v. Apple, Inc., No. 9:09-cv-111, 2011 WL

11757163, at *21 (E.D. Tex. Jan. 31, 2011) (“‘processor’ cannot describe sufficient structure”).
                                                45
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 56 of 60




       IV’s reliance on Zeroclick, LLC v. Apple Inc., as support for its position is misplaced. In

ZeroClick, the court found that the term “user interface code” was not a means plus function term.

In so finding, the court found that the term was a “specific reference[] to conventional graphical

user interface programs or code, existing in prior art at the time of the inventions.” 891 F.3d 1003,

1008 (Fed. Cir. 2018). The Court bolstered its opinion by observing that the specification

described conventional graphical user interface code. Id. at 1009. In contrast, in the present case,

the term “input/output virtualization modules” is not a reference to a conventional structure

existing in the prior art, nor does the specification discuss a conventional “input/output

virtualization modules” or even recite the term.

       IV’s remaining arguments are misplaced. For example, IV argues that for the claimed

function of “maintain a connection, over a network fabric, to a virtual storage network interface

layer of an application server, wherein the virtual storage network interface layer is associated with

a virtual storage node identifier” there is sufficient structure recited in the claim of “a network

fabric, a virtual storage network interface layer, and a virtual storage node identifier.” Dkt. No.

53 at 42. But, IV fails to realize that none of these components perform the “maintain” function.

See Inventio AG v. ThyssenKrupp Elevator Am. Corp., 649 F.3d 1350, 1356 (Fed. Cir. 2011)

(analyzing whether there is “sufficient structure for performing [the claimed] function”). Instead,

the “input/output virtualization modules” are recited in the claim as performing the “maintain”

function; the components that IV identified are merely the endpoints being connected.

       The same rational supports rejecting each of IV’s arguments for these terms. For example,

the “physical storage network interface” doesn’t perform “enforce” function,23 it is merely the




23
  See, e.g., Dkt. No. 53-4 at 2–3 (“enforce a hierarchical token bucket resource allocation of
bandwidth across the physical storage network interface”) (emphasis added).
                                                   46
           Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 57 of 60




medium across which the functions are performed. Nor do the presence of other allegedly

structural terms dispersed throughout the clams as objects of the functions, or “additional elements

external to the disputed elements” (Dkt. No. 53 at 42), bear any relevance to the structure for

performing the “maintain”, “present”, “enforce”, etc. functions recited in claim 17—instead, the

claim explicitly recites that it is the input/output virtualization module that causes one or more

processors to perform these functions.

        Finally, IV’s alternative identification of structure disclosed in the specification is

unsupported. See Dkt. No. 53 at 43. IV has made no attempt to show any disclosure of these

alleged structures performing the claimed functions. Instead, IV merely proffered a lengthy string-

cite without substantive analysis. Id. (citing to the ’818 patent at 2:9–18; 3:9–11; 3:15–30; 3:43–

53; 3:60–4:13; 4:27–5:32, 5:55–6:42, 7:26–67; 8:1–12:28; 12:30–13:4; 13:6–14:29; 14:65–

15:23;15:46–17:19; Figs. 1–4; and Figs. 11–13). Dkt. No. 53 at 43. Regardless, VMware’s expert

has reviewed these sections and found that a PHOSITA would not have seen structure in these

sections for performing the claimed functions. Dkt. No. 54-2 (Snoeren Decl.) at 52. As such, this

claim is indefinite.

    VII.     CONCLUSION

        For the reasons stated herein, VMware respectfully requests the Court adopt its proposed

constructions for the disputed terms and phrases.




                                                47
      Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 58 of 60




Dated: March 27, 2020               Respectfully submitted,

                                    WINSTON & STRAWN LLP

                                    /s/ Katherine Vidal
                                    Katherine Vidal
                                    Admitted Pro Hac Vice
                                    KVidal@winston.com
                                    Michael R. Rueckheim
                                    Texas State Bar No. 24081129
                                    MRuekheim@winston.com
                                    WINSTON & STRAWN LLP
                                    275 Middlefield Road, Suite 205
                                    Menlo Park, CA 94025
                                    Telephone: (650) 858-6500
                                    Facsimile: (650) 858-6559

                                    Thomas M. Melsheimer
                                    Texas State Bar No. 13922550
                                    M. Brett Johnson
                                    Texas State Bar No. 00790975
                                    MBJohnson@winston.com
                                    Michael A. Bittner
                                    MBittner@winston.com
                                    Admitted Pro Hac Vice
                                    Winston & Strawn LLP
                                    2121 N. Pearl St., 9th Floor
                                    Dallas, TX 75201
                                    Telephone: (214) 453-6500
                                    Facsimile: (214) 453-6400

                                    Vivek V. Krishnan
                                    Admitted Pro Hac Vice
                                    VKrishnan@winston.com
                                    DaWanna McCray
                                    Admitted Pro Hac Vice
                                    DMcCray@winston.com
                                    Winston & Strawn LLP
                                    35 W. Wacker Drive
                                    Chicago, IL 60601
                                    Telephone: (312) 558-5600
                                    Facsimile: (312) 558-5700
Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 59 of 60




                              William M. Logan
                              Texas State Bar No. 24106214
                              WLogan@winston.com
                              Winston & Strawn LLP
                              1111 Louisiana Street
                              Houston, TX 77002
                              Telephone: (713) 651-2766
                              Facsimile: (713) 651-2700

                              ATTORNEYS FOR DEFENDANT
                              VMWARE, INC.
        Case 1:19-cv-01075-ADA Document 61 Filed 03/27/20 Page 60 of 60




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 27, 2020, the foregoing document was electronically filed

with the Clerk of Court using the Court’s CM/ECF system which will send notification of such

filing to all counsel of record, including counsel of record for Plaintiffs Intellectual Ventures I

LLC and Intellectual Ventures II LLC.

                                                     /s/ Katherine Vidal
                                                     Katherine Vidal
